Exhibit 10.3

 

 

 

 

LEASE AND LEASE AGREEMENT

 

 

 

Between

 

 

 

Boston Properties Limited Partnership

 

 

The Landlord

 

 

 

And

 

 

 

ACADIA PHARMACEUTICALS INC.

 

The Tenant

 

 

 

For Leased Premises In

 

 

 

502 Carnegie Center

Princeton, New Jersey

 

May 15, 2018

 

Prepared by:

 

Gregory S. Ricciardi

Boston Properties

101 Carnegie Center, Suite 104

Princeton, New Jersey 08540

 

1

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1 Definitions

1

2 Lease of the Leased Premises

1

3 Rent

2

4 Term

4

5 Preparation of the Leased Premises

5

6 Options

8

7 Use and Occupancy

9

8 Utilities, Services, Maintenance and Repairs

12

9 Allocation of the Expense of Utilities, Services, Maintenance, Repairs and
Taxes

14

10 Computation and Payment of Allocated Expenses of Utilities, Services,
Maintenance, Repairs, Taxes and Capital Expenditures

15

11 Leasehold Improvements, Fixtures and Trade Fixtures

25

12 Alterations, Improvements and Other Modifications by the Tenant

25

13 Landlord's Rights of Entry and Access

28

14 Liabilities and Insurance Obligations

29

15 Casualty Damage to Building or Leased Premises

35

16 Condemnation

38

17 Assignment or Subletting by Tenant

39

18 Signs, Displays and Advertising

44

19 Quiet Enjoyment

45

20 Relocation

45

21 Surrender

46

22 Events of Default

47

23 Rights and Remedies

49

24 Termination of the Term

52

25 Mortgage and Underlying Lease Priority

53

26 Transfer by Landlord

54

27 Indemnification

56

28 Parties' Liability

58

29 Security Deposit

60

30 Representations

62

31 Reservation in Favor of Tenant

64

32 Tenant's Certificates and Mortgagee Notice Requirements

64

33 Appraisal, Waiver of Jury Trial and Arbitration

66

34 Severability

67

35 Notices

67

36 Captions

69

37 Counterparts

69

38 Applicable Law

69

39 Exclusive Benefit

69

40 Successors

69

41 Amendments

69

i

 

--------------------------------------------------------------------------------

 

42 Waiver

69

43 Course of Performance

70

44 Landlord’s Concessions

70

45 Electronic Signatures

74

 

 

ii

 

--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS

 

Exhibit

Leased Premises Floor Space Diagram  . . .   . . . . . . .   A  

Property Description  . . . . . . . . . . . . . .  . . . .   B  

Building Description . . . . . . . . . . . . . . . . . . .   C

Building Rules and Regulations   . . . . . . . . . . . . .   D

Definitions and Index of Definitions . . . . . . . . . . .   E

Janitorial Services Description  . . . . . . . . . . . . .   F

Additional Insureds  . . . . . . . . . . . . . . . . . . .   G-1

Form of Certificate of Liability Insurance . . . . . . . .   G-2

Form of Certificate of Property Insurance  . . . . . . . .   G-3

Capital Expenditure – Useful Life Schedule  . . . . . . . .  I

 

iii

 

--------------------------------------------------------------------------------

 

LEASE AND LEASE AGREEMENT, dated as of May 15, 2018, between Boston Properties
Limited Partnership, a Delaware limited partnership with offices c/o Boston
Properties at 101 Carnegie Center, Suite 104, Princeton, New Jersey 08540 (the
"Landlord"), and ACADIA Pharmaceuticals Inc., a Delaware corporation, with its
principal office at 3611 Valley Centre Drive, Suite 300, San Diego, California
92130 (the "Tenant").

 

Subject to all the terms and conditions set forth below, the Landlord and the
Tenant hereby agree as follows:

 

1 Definitions. Certain terms and phrases used in this Agreement (generally those
whose first letters are capitalized) are defined in Exhibit E attached hereto
and, as used in this Agreement, they shall have the respective meanings assigned
or referred to in that exhibit.

 

2 Lease of the Leased Premises.

 

2.1 The Landlord shall, and hereby does, lease to the Tenant, and the Tenant
shall, and hereby does, accept and lease from the Landlord, the Leased Premises
during the Term. The Leased Premises consist of 25,429 square feet of gross
rentable floor space on the third floor of 502 Carnegie Center, as more fully
described in the definition of Leased Premises set forth in Exhibit E attached
hereto.

 

2.2 The Landlord shall, and hereby does, grant to the Tenant, and the Tenant
shall, and hereby does, accept from the Landlord, the non-exclusive right to use
the Common Facilities during the Term for itself, its employees, other agents
and Guests in common with the Landlord, any tenants of Other Leased Premises,
any of their respective employees, other agents and guests and such other
persons as the Landlord may, in the Landlord's reasonable discretion, determine
from time to time.

 

2.3 In the event that the Tenant exercises the Right to Lease Additional Space
in accordance with the terms and conditions of subsection 44.2 of this
Agreement, the Landlord shall lease to the Tenant, and the Tenant shall accept
and lease from the Landlord, the subject Additional Leased Premises from the
respective commencement date thereof for the term provided in subsection 44.2 of
this Agreement.

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

3 Rent.

 

3.1 The Tenant shall punctually pay the Rent for the Leased Premises for the
Term to the Landlord in the amounts and at the times set forth below, without
bill or other demand and without any offset, deduction or, except as may be
otherwise specifically set forth in this Agreement, abatement whatsoever.

 

3.2 The Basic Rent for the Leased Premises during the Initial Term shall be at
the rate per year set forth below:

 

Period

 

Annual Rental Rate

 

 

 

Commencement Date through day immediately preceding Rent Commencement Date

 

 

     $0 per month**

Rent Commencement Date through

Lease Year One

 

 

     $858,228.75

Lease Year Two

 

 

     $870,943.25

Lease Year Three

 

 

     $883,657.75

Lease Year Four

 

 

     $896,372.25

Lease Year Five

 

     $909,086.75

 

 

 

Lease Year Six

 

     $921,801.25

 

 

 

Lease Year Seven

 

     $934,515.75

 

 

 

The annual rate of Basic Rent for the Leased Premises during the Renewal Term
shall be calculated as set forth in subsection 6.3 of this Agreement. The annual
rate of Basic Rent applicable to any Additional Leased Premises during the
Initial Term shall be as set forth in subsection 44.2 of this Agreement.

 

3.3 The Tenant shall punctually pay the applicable Basic Rent in equal monthly
installments in advance on the first day of each month during the Term, with the
exception of Basic Rent for the first full calendar month of the Initial Term
immediately following the Rent Commencement Date (if the Rent Commencement Date
occurs on other than the first day of a calendar month) or for the first full
calendar month of the Initial Term commencing on the Rent Commencement Date (if
the Rent Commencement Date occurs on the first day of a calendar month), and for
any period of less than a full calendar month at the

2

 

--------------------------------------------------------------------------------

 

beginning of the Term commencing on the Rent Commencement Date. The Tenant shall
pay the Basic Rent for the first full calendar month of the Initial Term
immediately following the Rent Commencement Date (if the Rent Commencement Date
occurs on other than the first day of a calendar month) or for the first full
calendar month of the Initial Term commencing on the Rent Commencement Date (if
the Rent Commencement Date occurs on the first day of a calendar month) upon
execution and delivery of this Agreement. The Tenant shall punctually pay the
Basic Rent for a period of less than a full calendar month at the beginning of
the Term commencing on the Rent Commencement Date on the Rent Commencement Date.

 

3.4 The Basic Rent and the Additional Rent for any period of less than a full
calendar month shall be prorated. In the event that any installment of Basic
Rent cannot be calculated by the time payment is due, such portion as is then
known or calculable shall be then due and payable; and the balance shall be due
upon the Landlord's giving written notice to the Tenant of the amount of the
balance due.

 

3.5 The Additional Rent for the Leased Premises during the Term shall be
promptly paid by the Tenant in the respective amounts and at the respective
times set forth in this Agreement.

 

3.6 That portion of any amount of Rent or other amount due under this Agreement
which is not paid on the day it is first due (or by the fifth day after the day
it is first due in the case of the first payment in any period of twelve
consecutive calendar months that is not paid on the day it is first due) shall
incur a late charge equal to the sum of: (i) five (5%) percent of that portion
of any amount of Rent or other amount due under this Agreement which is not paid
on the day it is first due (or by the fifth day after the day it is first due in
the case of the first payment in any period of twelve consecutive calendar
months that is not paid on the day it is first due) and (ii) interest on that
portion of any amount of Rent or other amount due under this Agreement which is
not paid on the day it is first due (or by the fifth day after the day it is
first due in the case of the first payment in any period of twelve consecutive
calendar months that is not paid on the day it is first due) at the Base Rate(s)
in effect from time to time plus two (2) additional percentage points from the
day such portion is first due through the day of receipt thereof by the
Landlord. Any such late charge due from the Tenant shall be due immediately.  

 

3.7 Any amount of Rent or other amount which is due upon execution and delivery
of this Agreement shall be paid by the Tenant to the Landlord at the Landlord's
office at 101 Carnegie Center, Suite 104, Princeton, New Jersey 08540.
Otherwise, the Tenant shall make

3

 

--------------------------------------------------------------------------------

 

all payments of Rent or other amounts due under this Agreement to the Landlord
by either (i) electronic funds (ACH) transfer to Bank of America (Dallas,
Texas), ABA #111 000 012, for credit to the account of Boston Properties L.P.,
account no. 3756454460, (ii) overnight courier to Bank of America Wholesale
Lockbox, Boston Properties Limited Partnership 3557, MA5-527-02-07, 2 Morrissey
Boulevard, Dorchester, Massachusetts 02125, or (iii) mail to Boston Properties
Limited Partnership, P. O. Box 3557, Boston, Massachusetts 02241-3557. By notice
to the Tenant from time to time, the Landlord may change the foregoing payment
instructions with regard to amounts not previously paid.

 

3.8 If any sum payable by the Tenant under this Agreement is paid by check which
is returned due to insufficient funds, stop payment order, or otherwise, then:
(a) such event shall be treated as a failure to pay such sum when due; and (b)
in addition to all other rights and remedies of the Landlord hereunder, the
Landlord shall be entitled (i) to impose a returned check charge of Fifty
Dollars ($50.00) to cover the Landlord's administrative expenses and overhead
for processing, and (ii) after the second  occurrence of a returned check in any
twelve (12) month period, or after a third occurrence over the Term, to require
that all future payments be remitted by ACH or wire transfer, money order, or
cashier's or certified check.

 

4 Term.

 

4.1 The Initial Term shall commence on the Commencement Date and shall continue
for seven (7) years and three (3) months from the beginning of the Initial Year,
unless sooner terminated in accordance with section 24 or subsection 44.3 of
this Agreement. The Term shall commence on the Commencement Date and shall
continue until the later of the conclusion of the Initial Term or the conclusion
of any Renewal Term, unless sooner terminated in accordance with section 24 or
subsection 44.3 of this Agreement.

 

4.2 Unless the condition contemplated by subsection 4.3 of this Agreement
occurs, the Commencement Date shall be the Substantial Completion Date, adjusted
to an earlier date to compensate the Landlord for the cumulative number of days
of Tenant Delay.  The target Commencement Date is November 1, 2018.  

 

4.3 In the event the Tenant takes possession of, or occupies, the Leased
Premises for the conduct of business earlier than the Substantial Completion
Date, the Commencement Date shall be the first date of such earlier taking of
possession or occupancy, as adjusted to an earlier date to compensate the
Landlord for the cumulative

4

 

--------------------------------------------------------------------------------

 

number of days of Tenant Delay.  Tenant entering the Premises to install tenant
improvements, fixtures and furniture shall not constitute taking possession or
occupancy.

 

4.4 Once it is ascertained in accordance with subsections 4.2 and 4.3 of this
Agreement, the Landlord shall give prompt notice of the Commencement Date to the
Tenant; and if the Tenant does not object thereto by notice given to the
Landlord within ten (10) days of the Landlord's notice, the date set forth in
the Landlord's notice shall thereafter be conclusively presumed to be the
Commencement Date.

 

4.5 The Rent Commencement Date shall be that date which is the day immediately
following the expiration of the “Rent Concession Period”, as hereinafter
defined. The period from and including the Commencement Date through the day
preceding the Rent Commencement Date (the “Rent Concession Period”) shall be
three (3) months.  By way of example only, if the Commencement Date is November
1, 2018, then the Rent Commencement Date would be February 1, 2019.

 

5 Preparation of the Leased Premises.

 

5.1 The Tenant shall accept the Leased Premises on the Commencement Date in its
then “AS IS” condition, which shall be with all Building Systems in proper
working order and the Leased Premises and Building in material compliance with
all applicable laws. Landlord shall cause all warranties of the general
contractor and other contractors and suppliers performing the work for Tenant’s
Buildout to extend to Tenant and to be for not less than one year after the
Commencement Date.

 

5.2 The timely preparation of the Tenant Plan through architects and engineers,
licensed in New Jersey, selected by the Tenant shall be the Tenant’s obligation
and expense. The Tenant Plan shall be prepared consistently with the Building
plans and specifications and the Landlord’s tenant fitout and alteration
guidelines in effect. The Tenant shall deliver the complete Tenant Plan to the
Landlord not later than the Tenant Plan Due Date. During the twenty (20) days
immediately succeeding the submission of the complete Tenant Plan to the
Landlord, the Tenant Plan shall be subject to the Landlord’s and its engineers’
reasonable review, comment, consultation and objection with respect to any lack
of consistency with the Building plans and specifications or the Landlord’s
tenant fitout and alteration guidelines then in effect, any structural changes
to, or any changes in the exterior of, the Building or any portion thereof
required thereby, any changes to Systems required thereby, any interface or
connection with Systems or any adverse effect upon the functional utility or
rental value of the Leased Premises. If the

5

 

--------------------------------------------------------------------------------

 

Landlord timely and otherwise properly objects to the Tenant Plan by notice to
the Tenant setting forth therein with particularity any of the specified reasons
in reasonable detail, the Tenant shall have its architects and engineers revise
the Tenant Plan and deliver the revised complete Tenant Plan to the Landlord
within ten (10) days of the Landlord’s giving timely notice of its objection to
the Tenant. In addition, the Tenant shall revise and deliver a revised complete
Tenant Plan to the Landlord within ten (10) days of the Landlord's giving notice
to the Tenant of the Municipality’s objections to the Tenant Plan. The Tenant
shall select the colors of the paint to be applied and the flooring to be
installed as part of the Tenant’s Buildout from the Landlord’s samples by the
Tenant Plan Due Date. Notwithstanding anything contained in this subsection 5.2
to the contrary, the Landlord's review and approval of the Tenant Plan and
consent to perform work described therein, shall be for the sole purpose set
forth above and shall not imply the Landlord's review of the same, or obligate
the Landlord to review the same, for quality, design sufficiency, completeness,
compliance with applicable governmental laws, rules, regulations and building
codes or any requirements of insurers of the Building and the other requirements
of this Agreement with respect to the Tenant’s insurance obligations (herein
called “Insurance Requirements”) nor deemed a waiver of the Tenant’s obligations
under this Agreement with respect to applicable governmental laws, rules,
regulations and building codes and Insurance Requirements.  Accordingly,
notwithstanding that any Tenant Plan is reviewed by the Landlord or its space
planner, architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to the Tenant by the Landlord or the Landlord's
space planner, architect, engineers, and consultants, the Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Tenant Plan.

 

5.3 As soon as practicable after the receipt by the Landlord of the final Tenant
Plan, the Landlord shall solicit bids using an “open book” bidding process for
the construction of the work called for by the Tenant Plan from at least three
general contractors. The Landlord and the Tenant shall promptly review the bids
after receipt. Following bid review and qualification for the Tenant’s Buildout,
the Landlord and the Tenant shall promptly select in a writing the best
qualified and quantified general contractor; but if the Landlord and the Tenant
are unable to agree upon the selection of the best qualified and quantified
general contractor by the end of the bid review and qualification period for the
Tenant’s Buildout, the selection of the best qualified and quantified general
contractor to be awarded the contract for the Tenant’s Buildout shall be made by
the Landlord acting in good faith in its sole, reasonable

6

 

--------------------------------------------------------------------------------

 

discretion.

 

5.4 The Landlord shall give notice to the Tenant of the Landlord’s price to the
Tenant to perform the Tenant’s Buildout utilizing the general contractor
selected in accordance with subsection 5.3 of this Agreement.  The Landlord’s
price shall include three and one-half (3½%) percent of the Landlord’s general
contractor’s aggregate price (which shall include additional costs of any change
orders) for the Tenant’s Buildout as the Landlord’s design review supervision
fee and five (5%) percent of the Landlord’s general contractor’s aggregate price
(which shall include additional costs of any change orders requested by Tenant)
for the Tenant’s Buildout as the Landlord’s construction supervision fee. The
Landlord shall pay the cost of the design and construction of the Tenant’s
Buildout up to the maximum amount of $890,015.00 (the “Landlord’s
Contribution”).  The Tenant shall pay the cost of the design and construction of
the Tenant’s Buildout in excess of the Landlord’s Contribution and of any
alterations, improvements or other modifications to the Leased Premises in
addition to the Tenant’s Buildout made at the request of the Tenant.  The Tenant
shall pay such price to the Landlord in proportion to the progress of such work,
as and when billed by the Landlord at intervals, corresponding to the invoicing
by the Landlord’s general contractor, with payment of any remaining final
balance due from the Tenant upon substantial completion of such work.

 

5.5 Landlord shall obtain and make arrangements for all necessary construction
permits for the alterations, improvement and other modifications set forth in
the Tenant Plan to be performed by the Landlord.  The Landlord shall cause its
selected general contractor to construct the Tenant’s Buildout in a good and
workmanlike manner and in accordance with the Tenant Plan and in compliance with
all applicable laws, rules, regulations, codes and ordinances, including, but
not limited to, the Americans with Disabilities Act (“ADA”).  The construction
of any changes to the Tenant Plan made by the Tenant shall be an additional
expense to the Tenant.

 

5.6 The Tenant shall timely comply on a continuing basis with each of its
obligations under sections 12 and 14 of this Agreement in advance of, and while,
any of its employees, contractors or other agents is present in the Building or
on the Property performing the work called for by the Tenant Plan or other
preparation of the Leased Premises.

 

 

 

7

 

--------------------------------------------------------------------------------

 

5.7 The Tenant, using its own contractors, desires to install telecommunications
and data wiring and cabling and furniture, fixtures and equipment in the Leased
Premises prior to the Substantial Completion Date. The Landlord shall give to
the Tenant at least thirty (30) days’ advance notice of the Landlord’s projected
date of such Substantial Completion and upon receipt of such notice the Tenant
and its contractors shall be granted access to the Leased Premises to perform
such installations. The Tenant and its contractors may have access to the Leased
Premises prior to the Substantial Completion Date to perform such installations
provided that (i) the Tenant complies with its obligations under section 12 and
14 of this Agreement, and (ii) the Tenant hereby acknowledges that such access
and installation may cause Tenant Delay. Notwithstanding the foregoing, any
telecommunications and data wiring and cabling in the Leased Premises existing
prior to Tenant’s entry shall be removed by Landlord, at Landlord’s sole cost
and expense.  

 

6 Options.

 

6.1 If, prior to the date of exercise thereof (a)(i) no Event of Default shall
have occurred or (ii) if an Event of Default shall have occurred, the Tenant
shall have previously cured it in full or the Landlord shall have waived it and
(b) there shall not have been a History of Recurring Events of Default, the
Tenant shall have one option, exercisable exclusively at the time and in the
manner set forth below in subsection 6.2 of this Agreement, to extend the Term
for one additional period of five (5) years' duration.  The period to which this
option relates shall commence upon the end of the Initial Term.  This option is
the "Option to Renew."

 

6.2 In the event the Tenant is interested in exercising the Option to Renew, the
Tenant shall give timely notice of the Tenant's interest to the Landlord no
earlier than fifteen (15), and no later than thirteen (13), months prior to the
end of the Initial Term. Within four (4) weeks of the giving of such notice, the
Landlord shall give notice to the Tenant of the Landlord’s quotation of the
Market Rental Rate for the Leased Premises during the Renewal Term. In the event
the Tenant desires to exercise the Option to Renew, the Tenant shall do so
exclusively by giving timely notice thereof to the Landlord no earlier than
thirteen (13), and no later than twelve (12), months prior to the end of the
Initial Term, and indicating in that notice whether or not the Landlord’s
quotation of the Market Rental Rate for the Leased Premises during the Renewal
Term, as set forth in the Landlord’s notice, is acceptable. In the event the
Tenant fails timely to notify the Landlord of its interest in exercising the
Option to Renew or timely to exercise the Option to Renew, the Option to

8

 

--------------------------------------------------------------------------------

 

Renew shall thereupon expire.

 

6.3 The Basic Rent for the Leased Premises during the Renewal Term shall be the
Landlord’s quotation of the Market Rental Rate for the Leased Premises during
the Renewal Term, as set forth in the Landlord's notice to the Tenant, unless
the Tenant, in the Tenant's notice contemplated by the third sentence of
subsection 6.2 of this Agreement affirmatively indicates that the Landlord’s
quotation of the Market Rental Rate set forth in the Landlord’s notice is not
acceptable, in which case the Basic Rent for the Leased Premises during the
Renewal Term shall the Market Rental Rate as determined in accordance with the
procedure described in subsection 33.1 of this Agreement.

 

6.4 The Option to Renew may not be exercised by any person other than the
original Tenant, ACADIA Pharmaceuticals, Inc., or an assignee of the Tenant to
which the Tenant has assigned this Agreement in accordance with the terms of
subsection 17.6 of this Agreement, or successor by merger or other acquisition.
In the event the Tenant assigns this Agreement or sublets, or licenses the use
or occupancy of, the Leased Premises or any portions thereof other than in
accordance with subsection 17.6 of this Agreement, or attempts to do so:

 

6.4.1 any Option to Renew which the Tenant has theretofore properly exercised
with respect to a Renewal Term that has not yet actually commenced shall be
rescinded, if the Landlord so elects by notice to the Tenant, to the same extent
as if it had not been exercised at all; and

 

6.4.2 any Option to Renew or any other type of option or optional right
exercisable by the Tenant not theretofore timely and otherwise properly
exercised by the Tenant shall thereupon expire.

 

7 Use and Occupancy.

 

7.1 The Tenant shall use the Leased Premises during the Term exclusively as
general, administrative and executive offices and for uses ancillary to Tenant’s
business.  

 

7.2 In connection with the Tenant's use and occupancy of the Leased Premises and
use of the Common Facilities, the Tenant shall observe, and the Tenant shall
cause the Tenant's employees, other agents and Guests to observe, each of the
following:

 

7.2.1 the Tenant shall not do, or permit or suffer the doing of, anything which
might materially increase the risk of, or damage

9

 

--------------------------------------------------------------------------------

 

from, fire, explosion or other casualty;

 

7.2.2 the Tenant shall not do, or permit or suffer the doing of, anything which
would have the effect of (a) increasing any premium for any liability, property,
casualty or excess coverage insurance policy otherwise payable by the Landlord
or any tenant of Other Leased Premises or (b) making any such types or amounts
of insurance coverage unavailable or less available to the Landlord or any
tenant of Other Leased Premises;

 

7.2.3 to the extent they are not inconsistent with this Agreement, the Tenant
and the Tenant's employees, other agents and Guests shall comply with the
Building Rules and Regulations attached hereto as Exhibit D, and with any
changes made therein by the Landlord if, with respect to any such changes, the
Landlord shall have given notice of the particular changes to the Tenant and
such changes shall not materially adversely affect the conduct of the Tenant's
business in the Leased Premises or access and use of parking and Common
Facilities to the extent granted herein;

 

7.2.4 the Tenant and the Tenant's employees, other agents and Guests shall not
create, permit or continue any Nuisance in or around the Carnegie Center
Complex, the Leased Premises, the Other Leased Premises, the Building, the
Common Facilities and the Property;

 

7.2.5 the Tenant and the Tenant's employees, other agents and Guests shall not
permit the Leased Premises to be regularly occupied by more than one individual
per two hundred forty (240) square feet of gross rentable floor space of the
Leased Premises;

 

7.2.6 the Tenant and the Tenant's employees, other agents and Guests shall
comply with all Federal, state and local statutes, ordinances, rules,
regulations and orders as they pertain to the Tenant's use and occupancy of the
Leased Premises, to the conduct of the Tenant's business and to the use of the
Common Facilities, except that this subsection shall not require the Tenant to
make any structural or other changes that may be required thereby that are
generally applicable to the Building or Common Facilities as a whole, or to
changes required based on laws in effect prior to the Commencement Date;

 

7.2.7 the Tenant and the Tenant's employees, other agents and Guests shall
comply with the requirements of the Board of Fire Underwriters (or successor
organization) and of any insurance carriers providing liability, property,
casualty or excess insurance coverage regarding the Property, the Building, the
Common Facilities

10

 

--------------------------------------------------------------------------------

 

or any portions thereof, any other improvements on the Property and the Carnegie
Center Complex, except that this subsection shall not require the Tenant to make
any structural or other changes that may be required thereby that are generally
applicable to the Building as a whole, or to changes required based on
requirements in effect prior to the Commencement Date;

 

7.2.8 the Tenant and the Tenant's employees, other agents and Guests shall not
bring or discharge any substance (solid liquid or gaseous), or conduct any
activity, in or on the Carnegie Center Complex, the Property, the Building, the
Common Facilities or the Leased Premises that shall have been identified by any
Federal, state or local statute (including, without limiting the generality of
the foregoing, the Spill Compensation and Control Act (58 N.J.S.A. 23.11 et
seq.) and the Industrial Site Recovery Act (13 N.J.S.A. 1 K-6 et seq.), as they
may be amended), ordinance, rule, regulation or order as toxic or hazardous to
health or to the environment;

 

7.2.9 the Tenant and the Tenant's employees, other agents and Guests shall not
draw electricity in the Leased Premises in excess of the rated capacity of the
electrical conductors and safety devices including, without limiting the
generality of the foregoing, circuit breakers and fuses, by which electricity is
distributed to and throughout the Leased Premises and, without the prior written
consent of the Landlord in each instance, shall not connect any fixtures,
appliances or equipment to the electrical distribution system serving the
Building and the Leased Premises other than typical professional office
equipment such as computers, computer servers, typewriters, copiers, telephone
systems, coffee machines and table top microwave ovens, none of which,
considered individually and in the aggregate, overall and per fused or circuit
breaker protected circuit, shall exceed the above limits;

 

7.2.10 on a timely basis the Tenant shall pay directly and promptly to the
respective taxing authorities any taxes (other than Taxes) charged, assessed or
levied exclusively on the Leased Premises or arising exclusively from the
Tenant's use and occupancy of the Leased Premises; and

 

7.2.11 the Tenant shall not initiate any appeal or contest of any assessment or
collection of Taxes for any period without, in each instance, the prior written
consent of the Landlord which, without being deemed unreasonable, the Landlord
may withhold if the Building was not ninety (90%) percent occupied by paying
tenants throughout that period or if the Tenant is not joined by tenants of
Other Leased Premises that leased throughout that period, and that are then
leasing, at least eighty (80%) percent of all Other Leased

11

 

--------------------------------------------------------------------------------

 

Premises, determined by their gross rentable floor space.

 

8 Utilities, Services, Maintenance and Repairs.

 

8.1 The Landlord shall provide or arrange for the provision of:

 

8.1.1 such maintenance and repair of the Building (except the Leased Premises
and Other Leased Premises); the Common Facilities; and the building standard
heating, ventilation and air conditioning systems, any plumbing systems and the
electrical systems in the Building, the Common Facilities, the Leased Premises
and Other Leased Premises as is customarily provided for first class office
buildings in the immediate area;

 

8.1.2 such janitorial services for the Building, the Leased Premises and Other
Leased Premises as are set forth in Exhibit F attached hereto and such garbage
removal from the Building and the Common Facilities as is customarily provided
for first class office buildings in the immediate area;

 

8.1.3 water to the Building and, if the appropriate plumbing has been installed
therein, the Leased Premises and Other Leased Premises;

 

8.1.4 sewage disposal for the Building;

 

8.1.5 passenger elevator service for the Building;

 

8.1.6 snow and ice clearance from, and sweeping of, Parking Facilities and
driveways which are part of the Property or the Common Facilities;

 

8.1.7 the maintenance of landscaping which is part of the Property or the Common
Facilities;

 

8.1.8 a perimeter card reader system which permits entry to the Building on a
twenty-four hour, seven day a week basis; and

 

8.1.9 a roving security guard for the Carnegie Center Complex on a twenty-four
hour, seven day a week basis.

 

8.2 The Landlord shall provide or arrange for the provision of:

 

8.2.1 such maintenance and repair of the Leased Premises as is customarily
provided for leased premises in first class office buildings in the immediate
area, except for refinishing walls and wall treatments, base, ceilings, floor
treatments and doors in

12

 

--------------------------------------------------------------------------------

 

general from time to time or for gouges, spots, marks, damage or defacement
caused by anyone other than the Landlord, its employees and other agents, and
except for the Tenant's furniture, furnishings, equipment including, without
limiting the generality of the foregoing, any supplemental air conditioning
equipment installed by or at the request of the Tenant at any time, and other
property;

 

8.2.2 such maintenance and repair of the Other Leased Premises as is customarily
provided for leased premises in first class office buildings in the immediate
area, except for refinishing walls and wall treatments, base, ceilings, floor
treatments and doors in general from time to time or for gouges, spots, marks,
damage or defacement caused by anyone other than the Landlord, its employees and
other agents, and except for the respective tenants' furniture, furnishings,
equipment and other property;

 

8.2.3 the electricity required for the operation of the Building, the Property
and the Common Facilities during Regular Business Hours and, on a reduced
service basis, during other than Regular Business Hours, and, at all times, the
electricity required for the Leased Premises and Other Leased Premises;

 

8.2.4 such building standard heat, ventilation and air conditioning for the
Building, the Leased Premises and Other Leased Premises as is customarily
provided for first class office buildings in the immediate area for the
comfortable use of the Building during Regular Business Hours; and

 

8.2.5 heated water to the Building (except the Leased Premises and Other Leased
Premises, unless the appropriate plumbing, fixtures and hot water heating units
have been installed therein); and

 

8.2.6 during other than Regular Business Hours, upon request either (i) using a
dial-up procedure provided by the Landlord, or (ii) faxed by the Tenant to the
Landlord or submitted to the Landlord using the Landlord’s Internet based
service request system, in either case, by (a) 3:00 p.m. on the business day in
question, or (b) in the case of any weekend day, Legal Holiday or the morning
hours of a business day immediately following a weekend or Legal Holiday, the
Tenant shall submit its request by 3:00 p.m. on the  business day immediately
prior to such day(s) in question, the Landlord shall provide heat, ventilation
and air conditioning on a full service basis on such day(s) in question at a
cost to the Tenant of $75.00 per hour or partial hour of use per floor.

 

8.3 Except as specifically set forth in subsections 8.1 and

13

 

--------------------------------------------------------------------------------

 

8.2.1 of this Agreement, the Tenant shall maintain and repair the Leased
Premises and any equipment above building standard installed by, or at the
request of, the Tenant and keep the Leased Premises and the foregoing in as good
condition and repair, reasonable wear and use excepted, as the Leased Premises
are upon the respective completion of any improvements contemplated by sections
5 or 12 of this Agreement.

 

8.4 Notwithstanding anything contained in this Agreement to the contrary, if the
Landlord or any Affiliate of the Landlord has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by the Landlord pursuant to this Agreement, the charge or cost of
which may be treated as impermissible tenant service income under the laws
governing a REIT, may be performed by a taxable REIT subsidiary that is
affiliated with either the Landlord or the Landlord’s property manager, an
independent contractor of the Landlord or the Landlord’s property manager (the
“Service Provider”).  If the Tenant is subject to a charge under this Agreement
for any such service, then, at the Landlord’s direction, the Tenant shall pay
such charge either to the Landlord for further payment to the Service Provider
or directly to the Service Provider, and, in either case, (i) the Landlord shall
credit such payment against Additional Rent due from the Tenant under this
Agreement for such service, and (ii) such payment to the Service Provider shall
not relieve the Landlord from any obligation under this Agreement concerning the
provisions of such service.

 

9 Allocation of the Expense of Utilities, Services, Maintenance, Repairs and
Taxes.

 

9.1 All Tenant Electric Charges shall be borne by the Tenant.

 

9.2 Between the Commencement Date and the end of the No Pass Through Period, the
Tenant's Share of all Operational Expenses and Taxes incurred during such period
shall be borne by the Landlord.

 

9.3 Between the day after the end of the No Pass Through Period and the end of
the Term, the Tenant's Share of Operational Expenses and Taxes incurred during
each annual or shorter period ending on (a) December 31 of each year and (b) the
end of the Term shall be borne as follows:

 

9.3.1 the Tenant's Share of: Operational Expenses and Taxes incurred during each
such period of twelve (12) months (or shorter period), up to the amounts of Base
Year Operational Expenses and Base Year Taxes, respectively (or proportional
amount thereof for periods shorter than twelve (12) months), shall be borne by
the

14

 

--------------------------------------------------------------------------------

 

Landlord; and

 

9.3.2 the Tenant's Share of: the amounts by which Operational Expenses and Taxes
incurred during each such period of twelve (12) months (or shorter period)
exceed Base Year Operational Expenses and Base Year Taxes, respectively (or
proportional amount thereof for periods shorter than twelve (12) months) shall
be allocated to, and borne by, the Tenant as more specifically set forth in
section 10 of this Agreement.

 

10 Computation and Payment of Allocated Expenses of Utilities, Services,
Maintenance, Repairs, Taxes and Capital Expenditures.

 

10.1 The Tenant shall promptly pay the following additional amounts to the
Landlord at the respective times set forth below:

 

10.1.1 commencing with the first day after the end of the No Pass Through
Period, and on the first day of each month thereafter during the Term,
one-twelfth (1/12) of the Tenant's Share of the amount by which Taxes for the
then current calendar year exceeds Base Year Taxes, computed in accordance with
subsection 10.5 of this Agreement;

 

10.1.2 within twenty (20) days of the Landlord's giving notice to the Tenant
after the close of each calendar year closing during the Term, commencing with
the first calendar year closing after the close of the No Pass Through Period,
and after the end of the Term, the Tenant's Share of the difference between the
Landlord's previously projected amount of Taxes for such period and the actual
amount of Taxes for such period, in either case in excess of Base Year Taxes,
computed in accordance with subsection 10.6 of this Agreement (unless such
difference is a negative amount, in which case the Landlord shall credit such
difference against any amounts next due from the Tenant under subsections 10.1.1
and 10.5 of this Agreement);

 

10.1.3 commencing with the first day after the end of the No Pass Through
Period, and on the first day of each month thereafter during the Term,
one-twelfth (1/12) of the Tenant's Share of the amount by which Operational
Expenses for the then current calendar year exceed Base Year Operational
Expenses, computed in accordance with subsection 10.7 of this Agreement;

 

10.1.4 within twenty (20) days of the Landlord's giving notice to the Tenant
after the close of each calendar year closing during the Term, commencing with
the first calendar year closing after the close of the No Pass Through Period,
and after the end of

15

 

--------------------------------------------------------------------------------

 

the Term, the Tenant's Share of the difference between the Landlord's previously
projected amount of Operational Expenses for such period and the actual amount
of Operational Expenses for such period, in either case in excess of Base Year
Operational Expenses, computed in accordance with subsection 10.8 of this
Agreement (unless such difference is a negative amount, in which case the
Landlord shall credit such difference against any amounts next due from the
Tenant under subsections 10.1.3 and 10.7 of this Agreement);

 

10.1.5 commencing with the first day of the first month after the Landlord gives
any notice contemplated by subsection 10.9 of this Agreement to the Tenant and
continuing on the first day of each month thereafter until the earlier of (a)
the end of the Term or (b) the last month of the useful life set forth in the
respective notice, one-twelfth (1/12) of the Tenant's Share of any Annual
Amortized Capital Expenditure, computed in accordance with subsection 10.9 of
this Agreement;

 

10.1.6 on the first day of each month during the Term, the monthly Tenant
Electric Charges, computed in accordance with subsection 10.10 of this
Agreement; and

 

10.1.7 promptly as and when billed therefor by the Landlord, the amount of any
expense which would otherwise fall within the definition of Operational
Expenses, but which is specifically paid or incurred by the Landlord for
operation and maintenance of the Building, the Common Facilities or the Property
outside Regular Business Hours at the specific request of the Tenant or the
amount of any expenditure incurred for maintenance or repair of damage to the
Building, the Common Facilities, the Property, the Leased Premises or the Other
Leased Premises caused directly or indirectly, in whole or in part, by the
active or passive negligence or intentional act of the Tenant or any of its
employees, other agents or guests.

 

10.2 “Operational Expenses" means all expenses paid or incurred by the Landlord
in connection with the Property, the Building, the Common Facilities and any
other improvements on the Property, provided such improvement does not serve
only the Landlord or a specific Other Tenant individually, and their operation
and maintenance, adjusted in the manner described in the definition of Base year
Operational Expenses set forth in Exhibit E attached hereto during the Base year
and each subsequent year to assume ninety-five (95%) percent occupancy of the
Building at any time when the Building is less than ninety-five (95%) percent
occupied (other than Taxes (which are separately allocated to the Tenant in
accordance with subsections 10.1.1 and 10.1.2 of this Agreement), Capital

16

 

--------------------------------------------------------------------------------

 

Expenditures (which are separately allocated to the Tenant in accordance with
subsection 10.1.5 of this Agreement) and those expenses contemplated by
subsections 10.6 and 10.8 of this Agreement)) including, without limiting the
generality of the foregoing:

 

10.2.1 Utilities Expenses;

 

10.2.2 the reasonable and customary expense of providing the services,
maintenance and repairs contemplated by subsections 8.1, 8.2.1 and 8.2.2 of this
Agreement, whether furnished by the Landlord's employees or by independent
contractors or other agents;

 

10.2.3 wages, salaries, fees and other compensation and payments and payroll
taxes and contributions to any social security, unemployment insurance, welfare,
pension or similar fund and payments for other fringe benefits required by law
or union agreement (or, if the employees or any of them are not represented by a
union, then payments for benefits comparable to those generally required by
union agreement in first class office buildings in the immediate area which are
unionized) made to or on behalf of any employees of the Landlord performing
services rendered in connection with the operation and maintenance of the
Building, the Common Facilities and the Property, including, without limiting
the generality of the foregoing, elevator operators, elevator starters, window
cleaners, porters, janitors, maids, miscellaneous handymen, watchmen, persons
engaged in patrolling and protecting the Building, the Common Facilities and the
Property, carpenters, engineers, firemen, mechanics, electricians, plumbers,
other tradesmen, other persons engaged in the operation and maintenance of the
Building, Common Facilities and Property, Building superintendent and
assistants, Building manager, and clerical and administrative personnel,
provided all such costs are allocated fairly across the Building, Common
Facilities and Property;

 

10.2.4 the uniforms of all employees and the cleaning, pressing and repair
thereof;

 

10.2.5 premiums and other charges incurred by the Landlord with respect to all
insurance relating to the Building, the Common Facilities and the Property and
the operation and maintenance thereof, including, without limitation: property
and casualty, fire and extended coverage insurance, including windstorm, flood,
hail, explosion, other casualty, riot, rioting attending a strike, civil
commotion, aircraft, vehicle and smoke insurance; public liability insurance;
elevator, boiler and machinery insurance; excess liability coverage insurance;
use and occupancy insurance; workers'

17

 

--------------------------------------------------------------------------------

 

compensation and health, accident, disability and group life insurance for all
employees; and casualty rent insurance;

 

10.2.6 sales and excise taxes and the like upon any Operational Expenses and
Capital Expenditures;

 

10.2.7 management fees of any independent managing agent for the Property, the
Building or the Common Facilities; and if there shall be no independent managing
agent, or if the managing agent shall be a person affiliated with the Landlord,
the management fees that would customarily be charged for the management of the
Property, the Building and the Common Facilities by an independent, first class
managing agent in the immediate area, that the management fee shall initially be
at the rate of four percent (4%), and which percentage shall not exceed six
percent (6%) during the balance of the Initial Term of this Agreement and
provided further there shall be no increase in the percentage until after the
Base Year and thereafter no increase of more than one percent (1%) in the
percentage during the first three Lease Year and no more then one percent (1%)
thereafter;

 

10.2.8 the cost of replacements for tools, supplies and equipment used in the
operation, service, maintenance, improvement, inspection, repair and alteration
of the Building, the Common Facilities and the Property, provided all such costs
are allocated fairly across the Building, Common Facilities and Property;

 

10.2.9 the cost of repainting or otherwise redecorating any part of the Building
or the Common Facilities;

 

10.2.10 decorations for the lobbies and other Common Facilities in the Building;

 

10.2.11 the cost of licenses, permits and similar fees and charges related to
operation, repair and maintenance of the Building, the Property and the Common
Facilities;

 

10.2.12 an allocable share of service, replacement, repair, maintenance and
other charges assessed from time to time by the Carnegie Center Owners
Association II to the Building;

 

10.2.13 all costs of applying and reporting for the Building or any part thereof
to seek or maintain certification under the U.S. EPA’s Energy Star® rating
system, the U.S. Green Building Council’s Leadership in Energy and Environmental
Design (LEED) rating system or a similar system or standard; and

 

10.2.14 any and all other expenditures of the Landlord in

18

 

--------------------------------------------------------------------------------

 

connection with the operation, alteration, repair or maintenance of the
Property, the Common Facilities or the Building as a first-class office building
and facilities in the immediate area which are properly treated as an expense
fully deductible as incurred in accordance with generally applied real estate
accounting practice.

 

10.3 "Capital Expenditures" means the following expenditures incurred or paid by
the Landlord in connection with the Property, the Building, the Common
Facilities and any other improvements on the Property, which in each case shall
be amortized over the full estimate useful life of the capital asset acquired in
accordance with the schedule attached hereto as Exhibit I:

 

10.3.1 all costs and expenses incurred by the Landlord in connection with
retro-fitting the entire Building or the Common Facilities, or any portion
thereof, to comply with any change in Federal, state or local statute, rule,
regulation, order or requirement, which change takes effect after the one year
anniversary date of the Commencement Date;

 

10.3.2 all costs and expenses incurred by the Landlord to replace and improve
components of or within the Property, the Building or the Common Facilities or
portions thereof for the purpose of cost efficiency for the continued operation
of the Property, the Building and the Common Facilities as a first class office
complex in the immediate area, which change takes effect after the one year
anniversary date of the Commencement Date; and

 

10.3.3 all costs and expenses incurred by the Landlord in connection with the
installation of any energy, labor or other cost saving or life safety device or
system on the Property or in the Building or the Common Facilities, which change
takes effect after the one year anniversary date of the Commencement Date.

 

10.4 Neither "Operational Expenses" nor "Capital Expenditures" shall include any
of the following:

 

10.4.1 principal or interest on indebtedness, debt amortization or ground rent
paid by the Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Property;

 

10.4.2 any capital expenditure, or amortized portion thereof, other than those
included in the definition of Capital Expenditures set forth in subsection 10.3
above;

 

10.4.3 expenditures for any leasehold improvement which

19

 

--------------------------------------------------------------------------------

 

is made in connection with the preparation of any portion of the Building for
occupancy by any tenant or which is not made generally to or for the benefit of
the Building or the Property;

 

10.4.4 the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of the deductible on
any insurance maintained by the Landlord which provides a recovery for such
repair or replacement), to the extent the Landlord actually receives proceeds of
property and casualty insurance policies or condemnation awards or would have
received such proceeds had the Landlord maintained the insurance required to be
maintained by the Landlord under this Agreement;

 

10.4.5 legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

 

10.4.6 expenditures for the salaries and benefits of the executive officers, if
any, of the Landlord; and

 

10.4.7 depreciation for the Building, the Common Facilities and any other
improvement on the Property.

 

10.5 As soon as practicable after the close of the No Pass Through Period and
December 31 of each year thereafter, any portion of which is during the Term,
the Landlord shall furnish the Tenant with a notice setting forth:

 

10.5.1 Taxes billed, or if a bill has not then been received for the entire
period, the Landlord's projection of Taxes to be billed, for the then current
calendar year;

 

10.5.2 the amount of Base Year Taxes;

 

10.5.3 the amount, if any, by which item 10.5.1 above exceeds item 10.5.2 above;
and

 

10.5.4 the Tenant's Share of item 10.5.3 above.

 

10.6 As soon as practicable after December 31 of each year during the Term and
after the end of the Term, the Landlord shall furnish the Tenant with a notice
setting forth:

 

10.6.1 the actual amount of Taxes for the preceding calendar year in excess of
Base Year Taxes (or proportional amount

20

 

--------------------------------------------------------------------------------

 

thereof for shorter periods during the Term);

 

10.6.2 the Landlord's previously projected amount of Taxes for the preceding
calendar year in excess of Base Year Taxes (or proportional amount thereof for
shorter periods during the Term);

 

10.6.3 the difference obtained by subtracting item 10.6.2 above from item 10.6.1
above; and

 

10.6.4 the Tenant's Share of item 10.6.3 above.

 

10.7 As soon as practicable after the close of the No Pass Through Period and
December 31 of each year thereafter, any portion of which is during the Term,
the Landlord shall furnish the Tenant with a notice setting forth:

 

10.7.1 the Landlord's projection of annual Operational Expenses for the current
period (if any portion thereof is during the Term);

 

10.7.2 the amount of the Base Year Operational Expenses;

 

10.7.3 the amount, if any, by which item 10.7.1 above exceeds item 10.7.2 above;
and

 

10.7.4 the Tenant's Share of item 10.7.3 above.

 

10.8 As soon as practicable after December 31 of each year during the Term and
after the end of the Term, the Landlord shall furnish the Tenant with a notice
setting forth:

 

10.8.1 the actual amount of Operational Expenses for the preceding calendar year
in excess of Base Year Operational Expenses (or proportional amount thereof for
shorter periods during the Term);

 

10.8.2 the Landlord's previously projected amount of Operational Expenses for
the preceding calendar year in excess of Base Year Operational Expenses (or
proportional amount thereof for shorter periods during the Term);

 

10.8.3 the difference obtained by subtracting item 10.8.2 above from item 10.8.1
above; and

 

10.8.4 the Tenant's Share of item 10.8.3 above.

 

10.9 As soon as practicable after incurring any Capital Expenditure, the
Landlord shall furnish the Tenant with a notice

21

 

--------------------------------------------------------------------------------

 

setting forth:

 

10.9.1 a description of the Capital Expenditure and the subject thereof;

 

10.9.2 the date the subject of the respective Capital Expenditure was first
placed into service and the period of useful life selected by the Landlord in
connection with the determination of the Annual Amortized Capital Expenditure;

 

10.9.3 the amount of the Annual Amortized Capital Expenditure; and

 

10.9.4 the Tenant’s Share of item 10.9.3 above.

 

10.10 Tenant Electric Charges shall be initially charged at the rate of $1.75
per rentable square foot per year.  From time to time, whenever the Landlord’s
estimate of Tenant Electric Charges changes, the Landlord shall furnish the
Tenant with a notice setting forth its estimate of Tenant Electric Charges per
month. Unless the Tenant desires to question the Landlord's then most recent
estimate of Tenant Electric Charges exclusively in the manner set forth below,
the Landlord's then most recent estimate shall be binding and shall continue in
effect until any question raised by the Tenant is otherwise resolved in
accordance with this subsection 10.10 of this Agreement.  If the Tenant desires
to question the Landlord's estimate of Tenant Electric Charges, provided that
the Tenant has completed its initial build-out of the Leased Premises, has fully
staffed the Leased Premises and is utilizing such quantity of utility service
which the Tenant reasonably projects will be the average quantity of utility
service which the Tenant will use throughout the Term, the Tenant shall give
notice to the Landlord of its desire. Upon receipt of the Tenant's notice, the
Landlord shall obtain, at the Tenant's expense, a reputable, independent
electrical engineer's formal written estimate and computation of the Tenant
Electric Charges. The engineer's estimate and computation of Tenant Electric
Charges shall thereupon control for a twelve (12) month period commencing with
the date as of which it is given effect as to Tenant Electric Charges, and until
the Landlord furnishes the Tenant with a subsequent notice setting forth its
estimate of Tenant Electric Charges per month, except to the extent that the
Landlord may increase them in proportion to increases in Utilities Expenses
during the same period.  Alternatively, if feasible, Tenant may elect to have a
meter or sub-meter installed at Tenant’s sole cost and expense, including any
cost to remove or replace same, to measure Tenant’s actual utility usage for
each month.  In which event, Tenant’s Electric Charge shall be at the utility
rate for electricity actually used.

22

 

--------------------------------------------------------------------------------

 

 

 

10.11 Subject to the provisions of this subsection 10.11 and provided that no
Event of Default exists, the Tenant shall have the right to examine the
correctness of the Landlord’s statement of the actual amount of Operational
Expenses and Taxes as set forth in the notices required by subsections 10.6 and
10.8 or any item contained therein:

 

10.11.1 Any request for examination with respect to any calendar year during the
Term may be made by notice from the Tenant to the Landlord no more than ninety
(90) days after the date (the “Operational Expenses and Taxes Statement Date”)
on which the Landlord provides to the Tenant a statement of the actual amount of
the Operational Expenses and Taxes with respect to such calendar year and only
if the Tenant shall have fully paid such amount.  Such notice shall set forth in
reasonable detail the matters questioned.  Any such examination must be
completed and the results communicated to the Landlord no more than one hundred
eighty (180) days after the Operational Expenses and Taxes Statement Date;
provided Landlord has provided Tenant and its representative prompt access to
all books and records requested by them to complete such examination.

 

10.11.2 The Tenant hereby acknowledges and agrees that the Tenant’s sole right
to contest an Operational Expenses and Taxes statement shall be as expressly set
forth in this subsection 10.11.  The Tenant hereby waives any and all other
rights pursuant to applicable law to inspect the Landlord’s books and records
and/or to contest such Operational Expenses and Taxes statement.  If the Tenant
shall fail to timely exercise the Tenant’s right to inspect the Landlord’s books
and records as provided in this subsection 10.11 with respect to any calendar
year, or if the Tenant shall fail to timely communicate to the Landlord the
results of the Tenant’s examination as provided in this subsection 10.11 with
respect to any calendar year, the Landlord’s statement of Operational Expenses
and Taxes with respect to such calendar year shall be conclusive and binding on
the Tenant.

 

10.11.3 So much of the Landlord’s books and records pertaining to the
Operational Expenses and Taxes for the specific matters questioned by the Tenant
for the calendar year included in the Landlord’s statement shall be made
available to the Tenant either electronically or during normal business hours at
the offices where the Landlord keeps such books and records or at another
location, as determined by the Landlord, within a reasonable time after the
Landlord timely receives the notice from the Tenant to make such examination
pursuant to this subsection 10.11.

23

 

--------------------------------------------------------------------------------

 

 

 

10.11.4 The Tenant shall have the right to make such examination no more than
once with respect to any calendar year for which the Landlord has given the
Tenant a statement of the Operational Expenses and Taxes.

 

10.11.5 Such examination may be made only by a qualified employee of the Tenant
or a qualified independent certified public accounting firm approved by the
Landlord, which approval will not be unreasonably withheld or delayed. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.

 

10.11.6 As a condition to performing any such examination, the Tenant and its
examiners shall be required to execute and deliver to the Landlord an agreement,
in form acceptable to the Landlord, agreeing to keep confidential any
information which it discovers about the Landlord, the Property, the Building or
the Leased Premises in connection with such examination.

 

10.11.7 No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Leased Premises.

 

10.11.8 All costs and expenses of any such examination shall be paid by the
Tenant.  In the event the examination by Tenant shows that Tenant has overpaid
any amount, Landlord shall promptly credit Tenant an amount equal to such
overpayment against any Rent becoming due under this Lease, or if the amount
exceeds the remaining rent due, promptly reimburse Tenant such excess amount.

 

10.12 The mere enumeration of an item within the definitions of Operational
Expenses and Capital Expenditures in subsections 10.2 and 10.3 of this
Agreement, respectively, shall not be deemed to create an obligation on the part
of the Landlord to provide such item unless the Landlord is affirmatively
required to provide such item elsewhere in this Agreement.

 

10.13 In the event that there is located in the Leased Premises a data center
containing high density computing equipment, as defined in the U.S. EPA’s Energy
Star® rating system (“Energy Star”), the Landlord may require the installation
in accordance with Energy Star of separate metering or check metering equipment,
the Tenant being responsible for the costs of any such meter or check meter and
the installation and connectivity thereof.  The Tenant shall directly

24

 

--------------------------------------------------------------------------------

 

pay to the utility all electric consumption on any such meter and shall pay to
the Landlord, as Additional Rent, all electric consumption on any such check
meter within thirty (30) days after being billed thereof by the Landlord, in
addition to other electric charges payable by the Tenant under this Agreement.

 

10.14 In the event that the Tenant purchases any utility service directly from
the provider, the Tenant shall promptly provide to the Landlord either
permission to access the Tenant’s usage information from the utility service
provider or copies of the utility bills for the Tenant’s usage of such services
in a format reasonably acceptable to the Landlord.

 

11 Leasehold Improvements, Fixtures and Trade Fixtures. All leasehold
improvements to the Leased Premises, fixtures installed in the Leased Premises
and the blinds and floor treatments or coverings shall be the property of the
Landlord, regardless of when, by which party or at which party's cost the item
is installed. Movable furniture, furnishings, trade fixtures and equipment of
the Tenant which are in the Leased Premises shall be the property of the Tenant,
except as may otherwise be set forth in section 23 of this Agreement.

 

12 Alterations, Improvements and Other Modifications by the Tenant.

 

12.1 The Tenant shall not make any alterations, improvements or other
modifications to the Leased Premises which effect structural changes in the
Building or any portion thereof, change the functional utility or rental value
of the Leased Premises or, except as may be contemplated by section 5 of this
Agreement prior to the Commencement Date, affect the mechanical, electrical,
plumbing or other systems installed in the Building or the Leased Premises.

 

12.2 The Tenant shall not make any alterations, improvements or modifications to
the Leased Premises, the Building or the Property or make any boring in the
ceiling, walls or floor of the Leased Premises or the Building unless the Tenant
shall have first:

 

12.2.1 furnished to the Landlord detailed, New Jersey architect-certified
construction drawings, construction specifications and, if they pertain in any
way to the heating, ventilation and air conditioning or other systems of the
Building, related engineering design work and specifications regarding, the
proposed alterations, improvements or other modifications  and, (i) if the
Tenant elects to perform the work through contractors of its own, paid the
Landlord a drawings, specifications and design review fee equal to five (5%)
percent of the cost of the work and, during the course of the work, a
construction inspection fee equal to five

25

 

--------------------------------------------------------------------------------

 

(5%) percent of the cost of the work (the Tenant shall furnish to the Landlord,
within fifteen (15) days after the substantial completion of such work, a copy
of the contractor's Application and Certification for Payment (AIA Document 702)
and Continuation Sheet (s) (AIA Document 703) for the total cost of such work
and receipted, detailed invoices therefor), and (ii) if the Landlord performs
the work, paid the Landlord a drawings, specifications and design review fee
equal to five (5%) percent of the cost of the work and, during the course of the
work, a construction supervision fee equal to ten (10%) percent of the cost of
the work;

 

12.2.2 not received a notice from the Landlord objecting thereto in any respect
within thirty (30) days of the furnishing thereof (which shall not be deemed the
Landlord's affirmative consent for any purpose);

 

12.2.3 obtained any necessary or appropriate building permits or other approvals
from the Municipality and, if such permits or other approvals are conditional,
satisfied all conditions to the satisfaction of the Municipality; and

 

12.2.4 met, and continued to meet, all the following conditions with regard to
any contractors selected by the Tenant and any subcontractors, including
materialmen, in turn selected by any of them:

 

12.2.4.1 the Tenant shall have sole responsibility for payment of, and shall
pay, such contractors;

 

12.2.4.2 the Tenant shall have sole responsibility for coordinating, and shall
coordinate, the work to be supplied or performed by such contractors, both among
themselves and with any contractors selected by the Landlord;

 

12.2.4.3 the Tenant shall not permit or suffer the filing of any mechanic's
notice of intention or other lien or prospective lien by any such contractor or
subcontractor with respect to the Property, the Common Facilities, the Building
or any other improvements on the Property; and if any of the foregoing should be
filed by any such contractor or subcontractor, the Tenant shall forthwith obtain
and file the complete discharge and release thereof or provide such payment
bond(s) from a reputable, financially sound institutional surety as will, in the
opinions of the Landlord, the holders of any mortgage indebtedness on, or other
interest in, the Property, the Building, the Common Facilities or any other
improvements on the Property, or any portions thereof, and their respective
title insurers, be adequate to assure the complete

26

 

--------------------------------------------------------------------------------

 

discharge and release thereof;

 

12.2.4.4 prior to any such contractor's entering upon the Property, the Building
or the Leased Premises or commencing work the Tenant shall have delivered to the
Landlord (a) all the Tenant's certificates of insurance set forth in section 14
of this Agreement, conforming in all respects to the requirements of section 14
of this Agreement, except that the effective dates of all such insurance
policies shall be prior to any such contractor's entering upon the Property, the
Building or the Leased Premises or commencing work (if any work is scheduled to
begin before the Commencement Date) and (b) similar certificates of insurance
from each of the Tenant's contractors providing for coverage in equivalent
amounts, together with their respective certificates of workers' compensation
insurance, employer's liability insurance and products-completed operations
insurance, the latter providing coverage in at least the amount required for the
Tenant's commercial general liability and excess insurance, for the benefit of,
and shall name, the Landlord, the Landlord's managing agent and mortgagees and
ground lessors known to the Tenant, if any, of the Building, the Common
Facilities, the Property or any interest therein, their successors and assigns
as additional persons insured, and (c) certificates of insurance from each of
the Tenant’s contractors providing for builders’ risk insurance coverage from
financially sound and reputable insurers, licensed by the State of New Jersey to
provide such insurance and acceptable to the Landlord, that is written on an
“all risk” of physical loss or damage basis, for the full replacement cost
value, which insurance policy shall be maintained in full force and effect until
final completion of the respective work, and none of which insurance policies
shall contain a "co-insurance" clause;

 

12.2.4.5 each such contractor shall be a party to collective bargaining
agreements with those unions that are certified as the collective bargaining
agents of all bargaining units of such contractor, of which all such
contractor's workpersons shall be members in good standing;

 

12.2.4.6 each such contractor shall perform its work in a good and
workpersonlike manner and shall not interfere with or hinder the Landlord or any
other contractor in any manner;

 

12.2.4.7 there shall be no labor dispute of any nature whatsoever involving any
such contractor or any workpersons of such contractor or the unions of which
they are members with anyone; and if such a labor dispute exists or comes into
existence the Tenant shall forthwith, at the Tenant's sole cost and expense,
remove all such contractors and their workpersons from the Building, the Common

27

 

--------------------------------------------------------------------------------

 

Facilities and the Property; and

 

12.2.4.8 the Tenant shall have the sole responsibility for the security of the
Leased Premises and all contractors' materials, equipment and work, regardless
of whether their work is in progress or completed.

 

12.3 After the Commencement Date, the Tenant shall not apply any wall covering
or other treatment to the walls of the Leased Premises without the prior written
consent of the Landlord.

 

13 Landlord's Rights of Entry and Access. The Landlord and its authorized agents
shall have the following rights of entry and access to the Leased Premises:

 

13.1 In case of any emergency or threatened emergency, at any time for any
purpose which the Landlord reasonably believes under such circumstances will
serve to prevent, eliminate or reduce the emergency, or the threat thereof, or
damage or threatened damage to persons and property.

 

13.2 Upon at least one business day's prior verbal advice to the Tenant, at any
time for the purpose of erecting or constructing improvements, modifications,
alterations and other changes to the Building or any portion thereof, including,
without limiting the generality of the foregoing, the Leased Premises, the
Common Facilities or the Property or for the purpose of repairing, maintaining
or cleaning them, whether for the benefit of the Landlord, the Building, all
tenants of Other Leased Premises in the Building, or one or more tenants of
Other Leased Premises, the Carnegie Center Complex or others. In connection with
any such improvements, modifications, alterations, other changes, repairs,
maintenance or cleaning, the Landlord may close off such portions of the
Property, the Building and the Common Facilities and interrupt such services as
may be necessary to accomplish such work, without liability to the Tenant
therefor and without such closing or interruption being deemed an eviction or
constructive eviction or requiring an abatement of Rent. However, in
accomplishing any such work, the Landlord shall endeavor not to materially
interfere with the Tenant's use and enjoyment of the Leased Premises or the
conduct of the Tenant's business and to minimize interference, inconvenience and
annoyance to the Tenant.

 

13.3 At all reasonable hours for the purpose of operating, inspecting or
examining the Building, including the Leased Premises, or the Property.

 

28

 

--------------------------------------------------------------------------------

 

 

 

13.4 At any time after the Tenant has vacated the Leased Premises, for the
purpose of preparing the Leased Premises for another tenant or prospective
tenant.

 

13.5 If practicable by appointment with the Tenant, at all reasonable hours for
the purpose of showing the Building to prospective purchasers, mortgagees and
prospective mortgagees and prospective ground lessees and lessors.

 

13.6 If practicable by appointment with the Tenant, at all reasonable hours
during the last twelve (12) months of the Term for the purpose of showing the
Leased Premises to prospective tenants thereof.

 

13.7 The mere enumeration of any right of the Landlord within this section 13 of
the Agreement shall not be deemed to create an obligation on the part of the
Landlord to exercise any such right unless the Landlord is affirmatively
required to exercise such right elsewhere in this Agreement.

 

14 Liabilities and Insurance Obligations.

 

14.1 The Tenant shall maintain in full force on or before the earlier of (i) the
date on which any Tenant Party first enters the Leased Premises for any reason,
or (ii) the Commencement Date, and thereafter throughout and until the end of
the Term, and after the end of the Term for so long after the end of the Term as
any of the Tenant’s Property remains in the Leased Premises, or the Tenant or
anyone acting by, through or under the Tenant may use, be in occupancy of any
part of, or have access to the Leased Premises or any portion thereof, a policy
of commercial general liability insurance, on an occurrence basis, issued on a
form at least as broad as Insurance Services Office (“ISO”) Commercial General
Liability Coverage “occurrence” form CG 00 01 10 01 or another Commercial
General Liability “occurrence” form providing equivalent coverage.  Such
insurance shall include contractual liability coverage, specifically covering
but not limited to the indemnification obligations undertaken by the Tenant in
this Agreement. The minimum limits of liability of such insurance shall be
$5,000,000 per occurrence.  In addition, in the event the Tenant hosts a
function in the Leased Premises, the Tenant agrees to obtain, and cause any
persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by the Landlord (including liquor
liability coverage, if applicable) and provide the Landlord with evidence of the
same.

29

 

--------------------------------------------------------------------------------

 

 

 

14.2 The Tenant shall maintain at all times during the Term, and during such
earlier or later time as the Tenant may be performing work in or to the Leased
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise in the Leased Premises, and continuing thereafter
so long as any of the Tenant’s Property, remains in the Leased Premises, or the
Tenant or anyone acting by, through or under the Tenant may use, be in occupancy
of or have access to, any part of the Leased Premises, business interruption
insurance and insurance against loss or damage covered by the so-called “all
risk” or equivalent type insurance coverage with respect to (i) the Tenant’s
property, fixtures, furniture, equipment, machinery, goods, supplies, wares and
merchandise, and other property of the Tenant located at the Leased Premises,
(ii) all additions, alterations and improvements made by or on behalf of the
Tenant in the Leased Premises or are existing in the Leased Premises as of the
date of this Agreement (“Leasehold Improvements”), and (iii) any property of
third parties, including, but not limited to, leased or rented property, in the
Leased Premises in the Tenant’s care, custody, use or control, provided that
such insurance in the case of (iii) may be maintained by such third parties
(collectively the “Tenant’s Property”).  The business interruption insurance
required by this section shall be in minimum amounts typically carried by
prudent tenants engaged in similar operations, but in no event shall be in an
amount less than the Basic Rent then in effect during any Lease Year, plus any
Additional Rent due and payable for the immediately preceding Lease Year.  The
“all risk” insurance required by this section shall be in an amount at least
equal to the full replacement cost of the Tenant’s Property.  In addition,
during such time as the Tenant is performing work in or to the Leased Premises,
the Tenant, at the Tenant’s sole cost and expense, shall also maintain, or shall
cause its contractor(s) to maintain, builder’s risk insurance for the full
insurable value of such work.  The Landlord and such additional persons or
entities as the Landlord may reasonably request, including but not limited to
the entities listed on Exhibit G-1, shall be named as loss payees, as their
interests may appear, on the policy or policies required by this section for
Leasehold Improvements.  In the event of loss or damage covered by the “all
risk” insurance required by this section, the responsibilities for repairing or
restoring the loss or damage shall be determined in accordance with section 15
of this Agreement.  To the extent that the Landlord is obligated to pay for the
repair or restoration of the loss or damage covered by the policy, the Landlord
shall be paid the proceeds of the “all risk” insurance covering the loss or
damage. To the extent the Tenant is obligated to pay for the repair or
restoration of the loss or damage, covered

30

 

--------------------------------------------------------------------------------

 

by the policy, the Tenant shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. If both the Landlord and the Tenant are obligated
to pay for the repair or restoration of the loss or damage covered by the
policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage.  If the
loss or damage is not repaired or restored (for example, if this Agreement is
terminated pursuant to section 15 of this Agreement), the insurance proceeds
shall be paid to the Landlord and the Tenant in the pro rata proportion of their
relative contributions to the cost of the leasehold improvements covered by the
policy.  

 

14.3 The Tenant agrees to maintain in full force on or before the earlier of (i)
the date on which any Tenant Party first enters the Leased Premises for any
reason, or (ii) the Commencement Date, and thereafter throughout the end of the
Term, and after the end of the Term for so long after the end of the Term that
any of the Tenant’s Property remains in the Leased Premises or as the Tenant or
anyone acting by, through or under the Tenant may use, be in occupancy of, or
have access to the Leased Premises or any portion thereof, (a) automobile
liability insurance (covering any automobiles owned or operated by the Tenant at
the Carnegie Center Complex); (b) worker's compensation insurance as required by
law; and (c) employer's liability insurance.  Such automobile liability
insurance shall be in an amount not less than One Million Dollars ($1,000,000)
for each accident.  Such employer's liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

 

14.4 All insurance required to be maintained by the Tenant pursuant to this
Agreement shall be maintained with responsible companies that are admitted to do
business, and are in good standing, in the State of New Jersey and that have a
rating of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by the Landlord.  All such insurance shall: (1) be
acceptable in form and content to the Landlord; and (2) contain a clause
requiring the insurer to provide the Landlord thirty (30) days’ prior written
notice of cancellation.  All commercial general liability, excess/umbrella
liability and automobile liability insurance policies shall be primary and
noncontributory.  No liability insurance policy shall contain any self-insured
retention greater than $25,000 and no property insurance policy shall contain
any self-insured retention greater than $100,000.  Any deductibles and such
self-insured retentions shall be deemed to be “insurance” for purposes of the
waiver in

31

 

--------------------------------------------------------------------------------

 

subsection 14.12 below. The Landlord reserves the right from time to time to
require the Tenant to obtain higher minimum amounts of insurance based on such
limits as are customarily carried with respect to similar properties in the area
in which the Leased Premises are located. The minimum amounts of insurance
required by this Agreement shall not be reduced by the payment of claims or for
any other reason. In the event the Tenant shall fail to obtain or maintain any
insurance meeting the requirements of this section 14, or to deliver such
policies or certificates as required by this section 14, the Landlord may, at
its option, on five (5) days notice to the Tenant, procure such policies for the
account of the Tenant, and the cost thereof shall be paid to the Landlord within
five (5) days after delivery to the Tenant of invoices therefor.

 

14.5 To the fullest extent permitted by law, the commercial general liability
and auto insurance carried by the Tenant pursuant to this Agreement, and any
additional liability insurance carried by the Tenant pursuant to subsection 14.1
of this Agreement, shall name the Landlord, the Landlord's managing agent, and
such other persons as the Landlord may reasonably request from time to time as
additional insureds, including but not limited to those entities identified on
Exhibit G-1 (collectively “Additional Insureds”) with respect to liability
arising out of or related to this Agreement or the operations of the
Tenant.  Such insurance shall provide primary coverage without contribution from
any other insurance carried by or for the benefit of the Landlord, the
Landlord's managing agent, or other Additional Insureds.  Such insurance shall
also waive any right of subrogation against each Additional Insured. For the
avoidance of doubt, each primary policy and each excess/umbrella policy through
which the Tenant satisfies its obligations under this section 14 must provide
coverage to the Additional Insureds that is primary and non-contributory.

 

14.6 On or before the earlier of (i) the date on which any Tenant Party first
enters the Leased Premises for any reason or (ii) the Commencement Date, the
Tenant shall furnish the Landlord with certificates evidencing the insurance
coverage required by this Agreement, and renewal certificates shall be furnished
to the Landlord at least annually thereafter, and at least thirty (30) days
prior to the expiration date of each policy for which a certificate was
furnished.  Acceptable forms of such certificates for liability and property
insurance, respectively, as of the date hereof, are attached hereto as Exhibit
G-2 and Exhibit G-3. Failure by the Tenant to provide the certificates required
by this subsection 14.6 shall not be deemed to be a waiver of the requirements
in this subsection 14.6.  Upon request by the Landlord, a true and complete copy
of any insurance policy required by this Agreement shall be delivered to

32

 

--------------------------------------------------------------------------------

 

the Landlord within ten (10) days following the Landlord’s request.

 

14.7 The Tenant shall require its subtenants and other occupants (other than
Tenant’s employees and guests visiting the Leased Premises in the ordinary
course of Tenant’s business) of the Leased Premises to provide written
documentation evidencing the obligation of such subtenant or other occupant to
indemnify the Landlord Parties to the same extent that the Tenant is required to
indemnify the Landlord Parties pursuant to section 27 of this Agreement, and to
maintain insurance that meets the requirements of this section 14, and otherwise
to comply with the requirements of this section 14, provided that the terms of
this subsection 14.7 shall not relieve the Tenant of any of its obligations to
comply with the requirements of this section 14.  The Tenant shall require all
such subtenants and occupants to supply certificates of insurance evidencing
that the insurance requirements of this section 14 have been met and shall
forward such certificates to the Landlord on or before the earlier of (i) the
date on which the subtenant or other occupant first enters the Leased Premises
or (ii) the commencement date of the sublease.  The Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

 

14.8 The Tenant shall not commit or permit any violation of the policies of
fire, boiler, sprinkler, water damage or other insurance covering the Building
and/or the fixtures, equipment and property therein carried by the Landlord, or
do or permit anything to be done, or keep or permit anything to be kept, in the
Leased Premises, which in case of any of the foregoing (i) would result in
termination of any such policies, (ii) would adversely affect the Landlord's
right of recovery under any of such policies, or (iii) would result in reputable
and independent insurance companies refusing to insure the Building or the
property of the Landlord in amounts reasonably satisfactory to the Landlord.

 

14.9 If, because of anything done, caused or permitted to be done, or omitted by
the Tenant (or its subtenant or other occupants of the Leased Premises), the
rates for liability, fire, boiler, sprinkler, water damage or other insurance on
the Building or the Property or on the property and equipment of the Landlord or
any other tenant or subtenant in the Building shall be higher than they
otherwise would be, the Tenant shall reimburse the Landlord and/or the other
tenants and subtenants in the Building for the additional insurance premiums
thereafter paid by the Landlord or by any of the other tenants and subtenants in
the Building which shall have been charged because of the aforesaid reasons,
such reimbursement to be made from time to time on the Landlord's demand.

 

33

 

--------------------------------------------------------------------------------

 

 

 

14.10 Any or all of the Landlord’s insurance may be provided by blanket coverage
maintained by the Landlord or any Affiliate of the Landlord under its insurance
program for its portfolio of properties, or by the Landlord or any Affiliate of
the Landlord under a program of self insurance, and in such event Operational
Expenses shall include the portion of the reasonable cost of blanket insurance
or self insurance that is allocated to the Building.

 

14.11 The Landlord shall not be obligated to insure and shall not assume any
liability of risk of loss for the Tenant’s Property, including any such property
or work of the Tenant’s subtenants or occupants.  The Landlord shall also have
no obligation to carry insurance against, nor be responsible for, any loss
suffered by the Tenant, subtenants or other occupants due to interruption of the
Tenant’s or any subtenant’s or occupant’s business.

 

14.12 To the fullest extent permitted by law, and notwithstanding any term or
provision of this Agreement to the contrary, the parties hereto waive and
release any and all rights of recovery against the other, and agree not to seek
to recover from the other or to make any claim against the other, and in the
case of the Landlord, against all Tenant Parties, and in the case of the Tenant,
against all Landlord Parties, for any loss or damage incurred by the
waiving/releasing party to the extent such loss or damage is insured under any
insurance policy required by this Agreement or which would have been so insured
had the party carried the insurance it was required to carry hereunder.  The
Tenant shall obtain from its subtenants and other occupants (other than Tenant’s
employees and guests visiting the Leased Premises in the ordinary course of
Tenant’s business) of the Leased Premises a similar waiver and release of claims
against any or all of the Tenant or the Landlord.  In addition, the parties
hereto (and in the case of the Tenant, its subtenants and other occupants of the
Leased Premises) shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Agreement pursuant to which the insurance
company waives subrogation so long as no material additional premium is charged
for such waiver.  The insurance policies required by this Agreement shall
contain no provision that would invalidate or restrict the parties’ waiver and
release of the rights of recovery in this section.  The parties hereto covenant
that no insurer shall hold any right of subrogation against the parties hereto
by virtue of such insurance policy.

 

14.13 During such times as the Tenant is performing work or having work or
services performed in or to the Leased Premises, the

34

 

--------------------------------------------------------------------------------

 

Tenant shall require its contractors, and their subcontractors of all tiers, to
obtain and maintain commercial general liability, automobile, workers
compensation, employer’s liability, builder’s risk, and equipment/property
insurance in such amounts and on such terms as are customarily required of such
contractors and subcontractors on similar projects.  The amounts and terms of
all such insurance are subject to the Landlord’s written approval, which
approval shall not be unreasonably withheld.  The commercial general liability
and auto insurance carried by the Tenant’s contractors and their subcontractors
of all tiers pursuant to this section shall name the Additional Insureds as
additional insureds with respect to liability arising out of or related to their
work or services.  Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of the
Landlord, the Landlord's managing agent, or other Additional Insureds.  Such
insurance shall also waive any right of subrogation against each Additional
Insured.  The Tenant shall obtain and submit to the Landlord, prior to the
earlier of (i) the entry onto the Leased Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this section.

 

15 Casualty Damage to Building or Leased Premises.

 

15.1 In the event of any damage to the Building or any portion thereof by fire
or other casualty, with the result that the Leased Premises are rendered
unusable, in whole or in part, or not reasonably accessible to and from the
Building’s Common Facilities, within thirty (30) business days of the occurrence
of the casualty the Landlord shall determine and give notice of its
determination to the Tenant whether, due to the extent of damage and the
Landlord’s analysis of the economic feasibility of rebuilding or restoring, the
Landlord intends not to rebuild or restore the Building or, if the Landlord
shall not have made that determination, the Landlord’s reasonable opinion of the
period of time required to restore the Building and the Leased Premises to their
condition immediately prior to the occurrence of the respective casualty
(exclusive of any improvements constructed, installed or added in the Leased
Premises as contemplated by sections 5 or 12 of this Agreement).

 

15.1.1 If the Landlord gives timely notice of its determination that it does not
intend to rebuild or restore, due to the extent of damage and the Landlord’s
analysis of the economic feasibility of rebuilding or restoring, then this
Agreement and the Term shall terminate effective as of the date of the subject
casualty with respect to those portions of the Leased Premises rendered unusable
by the subject casualty and as of the date of the Tenant's

35

 

--------------------------------------------------------------------------------

 

surrender with respect to those portions of the Leased Premises which were not
rendered unusable by the subject casualty.

 

15.1.2 Otherwise, if, in the Landlord’s reasonable opinion, the restoration
contemplated by subsection 15.1 of this Agreement will take more than two
hundred forty (240) days (inclusive of a reasonable period for adjustment of the
Landlord’s insurance claim, but exclusive of any period for resort to a formal
dispute resolution forum with the insurer), or the casualty event occurs in the
final year of the Term, or extended Term if Tenant has exercised the option to
extend, then either the Landlord or the Tenant may elect to terminate the Term
and this Agreement (effective as of the date of the subject casualty with
respect to those portions of the Leased Premises rendered unusable by the
subject casualty and as of the date of the Tenant's giving notice with respect
to those portions of the Leased Premises which were not rendered unusable by the
subject casualty) by timely notice of its election to the other. Notice of the
Landlord's election to terminate, if any, shall be given to the Tenant within
the thirty (30) business day period contemplated by subsection 15.1 of this
Agreement. If the Landlord shall not timely elect to terminate the Term and this
Agreement, notice of the Tenant’s election to terminate, if any, shall be given
to the Landlord within the thirty (30) day period immediately succeeding the
Landlord’s giving notice to the Tenant of the Landlord’s estimated period to
rebuild or restore.

 

15.1.3 If (a) in the Landlord’s reasonable opinion, the restoration contemplated
by subsection 15.1 of this Agreement will take more than two hundred forty (240)
days (inclusive of a reasonable period for adjustment of the Landlord’s
insurance claim, but exclusive of any period for resort to a formal dispute
resolution forum with the insurer) and neither the Landlord nor the Tenant shall
have timely exercised their respective rights to terminate contemplated by
subsection 15.1.2 of this Agreement or (b) in the Landlord’s reasonable opinion,
the restoration contemplated by subsection 15.1 of this Agreement will take two
hundred forty (240) days or less (inclusive of a reasonable period for
adjustment of the Landlord’s insurance claim, but exclusive of any period for
resort to a formal dispute resolution forum with the insurer), then, unless the
casualty event occurred in the final year of the Term, or extended Term if
Tenant has exercised the option to extend, Tenant elected to terminate the this
Agreement, this Agreement shall remain in effect and the Landlord shall restore
the Building and the Leased Premises as contemplated by subsection 15.1 of this
Agreement to the extent the Landlord shall have received (and no mortgagee of
the Property or the Building shall have received) proceeds of any property,
casualty or liability insurance on the damaged portions,

36

 

--------------------------------------------------------------------------------

 

causing the restoration to proceed diligently and expediently. Under the
circumstances contemplated by clause (b) of this subsection 15.1.3, if the
Landlord shall not have timely restored the Building and the Leased Premises as
contemplated by subsection 15.1 of this Agreement to the extent the Landlord
shall have received proceeds of any property or liability insurance on the
damaged portions, the Term shall terminate upon the expiration of ninety (90)
additional days (without the Landlord's completion of its restoration obligation
in the interim) after the Tenant shall have given prompt notice that the
Landlord has not completed its restoration obligations on a timely basis and
that the Tenant desires termination of the Term (which termination shall be
effective as of the date of the subject casualty with respect to those portions
of the Leased Premises rendered unusable by the subject casualty and as of the
date of the Tenant's giving notice with respect to those portions of the Leased
Premises which were not rendered unusable by the subject casualty).

 

15.2 Under the circumstances contemplated by subsection 15.1 of this Agreement,
Rent shall abate from the date of the casualty until such time as the Building
and the Leased Premises are again restored by the Landlord as contemplated by
subsection 15.1 of this Agreement by the amount which bears the same proportion
to the Rent otherwise payable during such period as the gross rentable floor
space of the Leased Premises which are rendered unusable or not reasonably
accessible to and from the Common Facilities of the Building bears to the gross
rentable floor space of the Leased Premises.

 

15.3 The restoration of the improvements constructed or installed in the Leased
Premises as contemplated by sections 5 or 12 of this Agreement shall be the
Tenant’s responsibility. The Tenant shall make reasonable, good faith efforts to
integrate the restoration which is its responsibility with the restoration which
is the Landlord’s responsibility. To the extent such integration is not
feasible, the Tenant shall be allowed an additional, reasonable interval to
complete its work, not to exceed thirty (30) days after the completion of the
Landlord's restoration work, and Rent shall continue to abate until the earlier
of (i) the expiration of such additional interval or (ii) the completion of the
Tenant’s work, to the same extent contemplated by subsection 15.2. The Landlord
shall cooperate with the Tenant to integrate the restoration of such
improvements during the reconstruction period.

 

15.4 In the event either the Landlord shall make any election to cancel
contemplated by subsection 15.1.1 of this Agreement or either the Landlord or
the Tenant shall make any election to cancel

37

 

--------------------------------------------------------------------------------

 

contemplated by subsection 15.1.2 of this Agreement, then the Landlord may
proceed with restoration (or non‑restoration) in any manner it chooses, without
any liability to the Tenant.

 

15.5 The Tenant shall promptly advise the Landlord by the quickest means of
communication of the occurrence of any casualty damage to the Building or the
Leased Premises of which the Tenant becomes aware.

 

16 Condemnation.

 

16.1 This section 16 of the Agreement shall apply if the power of eminent domain
(or private purchase by any public or quasi-public body in lieu thereof for any
public or quasi-public purpose) shall be exercised with the result that:

 

16.1.1 all or substantially all the Property or the Leased Premises is taken
during the Term for at least the balance of the Term;

 

16.1.2 less than substantially all the Property, the Building or the Common
Facilities (but none of the Leased Premises) is taken during the Term for at
least the balance of the Term, but the Landlord reasonably promptly determines
in good faith that it is not economically feasible for the Landlord to make any
necessary alterations and continue to operate the portions not so taken, as they
may be altered, as a first class Building and facility in the vicinity for the
balance of the Term;

 

16.1.3 less than substantially all the Leased Premises is taken during the Term
for at least the balance of the Term, but the Tenant reasonably promptly
determines in good faith that it cannot continue to use and enjoy the portions
not so taken for the conduct of its business in the ordinary course during the
balance of the Term; or

 

16.1.4 so much of the Property or the Common Facilities is taken during the Term
for at least the balance of the Term that the Leased Premises are not reasonably
accessible to and from the Common Facilities and reasonable alternate access is
not provided by the Landlord.

 

16.2 Under the circumstances contemplated by subsections 16.1.1 and subsections
16.1.4 of this Agreement, then either the Landlord or the Tenant may elect to
terminate the Term by notice to the other given within thirty (30) days after,
and effective as of, the later of the date (i) that the condemnor acquires title
to the portions

38

 

--------------------------------------------------------------------------------

 

taken or (ii) that possession of the portions taken is required to be delivered
or surrendered to the condemning authority. Under the circumstances contemplated
by subsection 16.1.2 of this Agreement the Landlord, and under the circumstances
contemplated by subsection 16.1.3 of this Agreement the Tenant, respectively,
may elect to terminate the Term by notice to the other given within thirty (30)
days after, and effective as of, the later of the date (i) that the condemnor
acquires title to the portions taken or (ii) that possession of the portions
taken is required to be delivered or surrendered to the condemning authority.

 

16.3 Under the circumstances contemplated by subsection 16.1 of this Agreement,
if no party with any right to elect to terminate the Term under subsection 16.2
of this Agreement shall have given timely notice to the other of exercise of its
election to terminate the Term, this Agreement shall continue in full force and
effect, but Rent shall abate, effective as of the later of the date (i) that the
condemnor acquires title to the portions taken or (ii) that possession of the
portions taken is required to be delivered or surrendered to the condemning
authority, by the amount which bears the same proportion to the Rent otherwise
payable during any period as the gross rentable floor space, if any, of the
Leased Premises which is taken bears to the gross rentable floor space of the
Leased Premises.

 

16.4 Under any of the circumstances contemplated by this section 16 of the
Agreement, the Tenant hereby waives any claim against the Landlord, the
condemning authority for anything of value, tangible or intangible, including,
without limiting the generality of the foregoing, the putative value of any
leasehold interest or the loss of the use of same, except for any right the
Tenant might have to make a claim, independent of, and without reference to or
having any effect on, any claim, award or settlement of the Landlord, against
the condemning authority regarding the value of the Tenant's installed trade
fixtures and other installed equipment which are not removable from the Leased
Premises or for ordinary and necessary moving and relocation expenses occasioned
by the taking.

 

17 Assignment or Subletting by Tenant.

 

17.1 Except as may be specifically set forth in this section 17 of the
Agreement, the Tenant shall not, by operation of law or otherwise:

 

17.1.1 assign, or purport to assign, this Agreement or any of the Tenant's
rights hereunder;

 

39

 

--------------------------------------------------------------------------------

 

17.1.2 sublet, or purport to sublet, the Leased Premises or any portion thereof;

 

17.1.3 license, or purport to license, the use or occupancy of the Leased
Premises or any portion thereof;

 

17.1.4 otherwise transfer, or attempt to transfer any interest including,
without limiting the generality of the foregoing, a mortgage, pledge or security
interest, in this Agreement, the Leased Premises or the right to the use and
occupancy of the Leased Premises; or

 

17.1.5 indirectly accomplish, or permit or suffer the accomplishment of, any of
the foregoing by merger or consolidation with another entity, by acquisition or
disposition of assets or liabilities outside the ordinary course of the Tenant's
business or by acquisition or disposition, by the Tenant's equity owners or
subordinated creditors, of any of their respective interests in the Tenant.

 

17.2 The Tenant shall not assign this Agreement or any of the Tenant's rights
hereunder or sublet the Leased Premises or any portion thereof without first
giving one (1) months' prior notice to the Landlord of its desire to assign or
sublet and requesting the Landlord's consent and without first receiving the
Landlord's prior written consent, except as permitted under section 17.6 of this
Lease. The Tenant's notice to the Landlord shall include:

 

17.2.1 the full name, address and telephone number of the proposed assignee or
sublessee;

 

17.2.2 a description of the type(s) of business in which the proposed assignee
or sublessee is engaged and proposes to engage;

 

17.2.3 a description of the precise use to which the proposed assignee or
sublessee intends to put the Leased Premises or portion thereof;

 

17.2.4 the proposed assignee's or subtenant's most recent quarterly and annual
financial statements prepared in accordance with generally accepted accounting
principles and any other evidence of financial position and responsibility that
the Tenant or proposed assignee or sublessee may desire to submit;

 

17.2.5 by diagram and measurement of the actual square feet of floor space, the
precise portion of the Leased Premises proposed to be subject to the assignment
of this Agreement or to be sublet;

40

 

--------------------------------------------------------------------------------

 

 

17.2.6 a complete, accurate and detailed description of the terms of the
proposed assignment or sublease including, without limiting the generality of
the foregoing, all consideration paid or given, or proposed to be paid or to be
given, by the proposed assignee, sublessee or other person to the Tenant and the
respective times of payment or delivery;

 

17.2.7 a payment to the Landlord of an administrative processing fee in the
amount of Five Hundred ($500.00) Dollars; and

 

17.2.8 any other information reasonably requested by the Landlord.

 

17.3 By the expiration of the notice period contemplated by subsection 17.2 of
this Agreement, the Landlord, in its sole discretion, shall take one of the
following actions by notice to the Tenant:

 

17.3.1 grant consent on the terms and conditions set forth in subsection 17.4 of
this Agreement and such other reasonable terms and conditions set forth in the
Landlord's notice;

 

17.3.2 refuse to grant consent for any of the reasons set forth in subsection
17.5 of this Agreement or for any other reasonable reason set forth in the
Landlord's notice; or

 

17.3.3 elect to terminate the Term for that portion of the Leased Premises to be
assigned or subleased as of (a) the end of the month after the Tenant has given
notice of the Tenant's desire to assign or sublet or (b) the proposed effective
date of the proposed assignment or sublease, provided in either case the
assignment or sublease is for all or substantially all of the remaining Term of
the Lease.

 

17.4 The Landlord's consent to the Tenant's proposed assignment or sublease, if
granted under subsection 17.3.1 of this Agreement, shall be subject to all the
following terms and conditions (and to any other terms and conditions permitted
by that subsection):

 

17.4.1 any proposed assignee or sublessee shall, by document executed and
delivered forthwith to the Landlord, agree to be bound by all the obligations of
the Tenant set forth in this Agreement;

 

17.4.2 the Tenant shall remain liable under this Agreement, jointly and
severally with any proposed assignee or

41

 

--------------------------------------------------------------------------------

 

sublessee, for the timely performance of all obligations of the Tenant set forth
in this Agreement;

 

17.4.3 the Tenant shall forthwith deliver to the Landlord manually executed
copies of all documents regarding the proposed assignment or sublease and a
written, accurate and complete description, manually executed both by the Tenant
and the proposed assignee or sublessee, of any other agreement, arrangement or
understanding between them regarding the same;

 

17.4.4 with respect to any consideration or other thing of value received or to
be received by the Tenant in connection with any such assignment or sublease
(other than those payable in equal monthly installments each month during the
proposed term of any such assignment or sublease), the Tenant shall pay to the
Landlord one-half of any such amount and one-half of the fair market value of
any other thing of value within ten (10) days of receipt of same; and

 

17.4.5 with respect to any amount payable to the Tenant in equal monthly
installments each month during the proposed term of any such assignment or
sublease in connection with such assignment or sublease, which amount is in
excess of the amount which bears the same ratio to the monthly installment of
Rent due from the Tenant as the gross rentable floor space of the Leased
Premises subject to the assignment or sublease bears to the gross rentable floor
space of the entire Leased Premises, the Tenant shall pay one-half of such
excess to the Landlord together with the Tenant's monthly installment of Rent.

 

17.5 The Landlord's refusal to grant consent under subsection 17.3.2 of this
Agreement shall not be deemed an unreasonable withholding of consent if based
upon any of the following reasons (or any other reason permitted by that
subsection):

 

17.5.1 the Landlord desires to take one of the other actions enumerated in
subsection 17.3 of this Agreement;

 

17.5.2 there are already two or more assignees, sublessees or licensees of all
or a portion of the Leased Premises;

 

17.5.3 the proposed sublease is for a term of less than one year;

 

17.5.4 the proposed sublease is for a term which would expire after the Term;

 

42

 

--------------------------------------------------------------------------------

 

17.5.5 less than one year remains in the Term as of the proposed effective date
of the proposed assignment or sublease;

 

17.5.6 the general reputation, financial position or ability or type of business
of, or the anticipated use of the Leased Premises by, the proposed assignee or
proposed sublessee is unsatisfactory to the Landlord or is inconsistent with
those of tenants of Other Leased Premises or of the Carnegie Center Complex or
inconsistent with any commitment made by the Landlord to any such other tenant;

 

17.5.7 the Tenant shall not market, advertise or otherwise promote the
availability of the Leased Premises or any portion thereof for consideration
during any period of twelve (12) months that is less than the amount of the
Market Rental Rate divided by the gross rentable floor space of the Leased
Premises and multiplied by that portion of the gross rentable floor space of the
Leased Premises proposed to be subject to the proposed assignment or sublease;

 

17.5.8 the gross rentable floor space of the portion of the Leased Premises
proposed to be sublet is less than one-quarter of the gross rentable floor space
of the Leased Premises;

 

17.5.9 the proposed assignee or sublessee is a tenant, sublessee or other
occupant of Other Leased Premises or other premises in the Carnegie Center
Complex; or

 

17.5.10 any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Leased Premises or if any proposed assignment or sublease shall potentially have
any adverse effect on the real estate investment trust qualification
requirements applicable to the Landlord and its affiliates.

 

17.6 Notwithstanding anything to the contrary set forth in section 17 of this
Agreement, the Landlord hereby consents to the Tenant's assignment of this
Agreement or subletting the Leased Premises or portion thereof specified below
if:

 

17.6.1 at or prior to the respective dates of exercise and effectiveness thereof
(a)(i) no Event of Default shall have occurred or (ii) if an Event of Default
shall have occurred, the Tenant shall have previously cured it in full or the
Landlord shall have waived it and (b) there shall not have been a History of
Recurring Events of Default; and

 

43

 

--------------------------------------------------------------------------------

 

 

 

17.6.2 the Tenant and the proposed assignee or sublessee comply with all the
conditions set forth in subsections 17.4.1 through 17.4.3 of this Agreement; and

 

17.6.3 at the date of effectiveness of the proposed assignment or sublet there
is not already more than two other assignee, sublessee or licensee of the Leased
Premises or any portions thereof; and

 

17.6.4 one of the following is applicable:

 

           17.6.4.1 the proposed assignee or sublessee is, and continues to be,
an Affiliate of the Tenant, provided that the proposed assignee or sublessee
shall also have and shall continue to have a net worth at least as great as that
of the Tenant on the Commencement Date; or

 

17.6.4.2 the proposed assignee or sublessee is a person (a) resulting from the
merger or consolidation of the Tenant with or into such person or (b) purchasing
substantially all the assets (subject to substantially all the liabilities) of
the Tenant and succeeding to the business of the Tenant, provided either the
Tenant or the proposed assignee or sublessee shall have and shall continue to
have a net worth at least as great as that of the Tenant on the Commencement
Date.

 

17.7 No person other than the Tenant shall have any assignment or sublet rights
under this Agreement.

 

18 Signs, Displays and Advertising.

 

18.1 The Tenant shall have one sign identifying the Landlord's assigned number
for the Leased Premises at the principal entrance to the Leased Premises. The
Tenant may identify itself in or on each of: the sign at the principal entrance
to the Leased Premises, the Building directory and the directory, if any, on the
floor of the Building on which the Leased Premises is located. All such signs,
and the method and materials used in mounting and dismounting them, shall be in
accordance with the Landlord's specifications. All such signs shall be provided
and mounted by the Landlord at the Landlord's expense, except that the Tenant
shall bear any expense of identifying itself on the sign at the principal
entrance to the Leased Premises.  

 

18.2 No other sign, advertisement, fixture or display shall be used by the
Tenant on the Property or in the Building or the Common

44

 

--------------------------------------------------------------------------------

 

Facilities. Any signs other than those specifically permitted under subsection
18.1 of this Agreement shall be removed promptly by the Tenant or by the
Landlord at the Tenant's expense.

 

18.3 During the Term, so long as the Tenant leases and occupies for the conduct
of its own business leased premises consisting of that amount of square feet of
gross rentable floor space which is at least the third largest amount of square
feet of gross rentable floor space in the Building as compared to the gross
rentable floor space of tenants of Other Leased Premises in the Building, the
Tenant shall have the right to require the Landlord, at the Tenant’s sole cost
and expense, in accordance with the Landlord’s specifications, to add and
maintain (or to continue to maintain, as the case may be) the name of the Tenant
on the monument sign located at the entrance to the Property near the access
road leading to the Property, for so long as such sign is maintained by the
Landlord. Upon the Tenant no longer having any rights to require the Landlord to
maintain said name on said sign, the Landlord shall, at the Tenant’s sole cost
and expense, remove said name from such sign. The rights granted under this
subsection 18.3 shall be personal to the original Tenant, ACADIA Pharmaceuticals
Inc., and any successor by merger or acquisition of all or substantially all of
its assets.  All signage of Tenant in each location shall be of substantially
equal magnitude, location and quality as the signage provided for any comparably
sized office tenant in the Building.

 

19 Quiet Enjoyment. The Landlord is the owner of the Building, the Property and
those Common Facilities located on the Property. The Landlord has the right and
authority to enter into and execute and deliver this Agreement with the Tenant.
So long as an Event of Default shall not have occurred, the Tenant shall and may
peaceably and quietly have, hold and enjoy the Leased Premises during the Term
in accordance with this Agreement.

 

20 Relocation. At any time and from time to time during the Term (but not in the
first Lease Year and no more than once during the Initial Term and no more than
once during the Renewal Term), on at least one hundred twenty (120) days’ prior
notice to the Tenant, the Landlord shall have the right to move the Tenant out
of the Leased Premises and into premises located on any floor above the first
floor of a 500 Series Building having (i) equal or better lobby exposure, and
(ii) a substantially similar layout to the Leased Premises, for the duration of
the Term. The Landlord shall use its best efforts to ensure that the amount of
square feet of gross rentable floor space in the substitute new premises
approximately equals the amount of square feet of gross rentable floor space in
the Leased Premises. In the event the Landlord exercises this right of
relocation, the

45

 

--------------------------------------------------------------------------------

 

Landlord shall decorate the new premises similarly to the Leased Premises and
remove, relocate and reinstall the Tenant’s furniture, trade fixtures,
furnishings and equipment (including electrical, telephone and computer cabling
and wiring), and replace the then existing inventory of letterhead stationery,
envelopes and business cards, with such revised stationery and business cards
indicating the new address of the Tenant, all at the sole cost and expense of
the Landlord. The Landlord shall also reimburse the Tenant for its reasonable
third party moving expenses from the Leased Premises to the substitute new
premises. Any and all alterations, modifications and improvements to the
substitute new premises shall be of equal or greater quality and substantially
similar to Tenant’s alterations, modifications and improvements to the Leased
Premises immediately preceding such relocation. When the substitute new premises
are ready, the Tenant shall surrender the Leased Premises. Following any such
relocation, this Agreement shall continue in full force and effect except for
the description of the Leased Premises, the Building and the Property which,
upon completion of such relocation, shall be deemed amended to describe the
substitute new premises, building and property, respectively, to which the
Tenant shall have been relocated in accordance with this section 20 of the
Agreement.  Notwithstanding anything to the contrary contained herein, following
any such relocation, neither the amount of Basic Rent payable by the Tenant
hereunder during the Expiring Term nor the Tenant’s Share of Taxes, Operational
Expenses or Annual Amortized Capital Expenditures payable by the Tenant
hereunder during the Expiring Term shall be increased in the event that the
gross rentable square footage of the substitute new premises is greater than
that of the original Leased Premises.  Notwithstanding anything to the contrary
contained herein, following any such relocation, in the event that the gross
rentable square footage of the substitute new premises is less than that of the
Leased Premises, the amount of Basic Rent payable by the Tenant hereunder during
the Expiring Term and the Tenant’s Share of Taxes, Operational Expenses and
Annual Amortized Capital Expenditures during the Expiring Term shall be
decreased proportionately; and the Landlord and the Tenant shall enter into an
amendment of this Agreement reflecting same.  

 

21 Surrender. Upon termination of the Term, or at any other time at which the
Landlord, by virtue of any provision of this Agreement or otherwise has the
right to re-enter and re-take possession of the Leased Premises, the Tenant
shall surrender possession of the Leased Premises; remove from the Leased
Premises all property owned by the Tenant or anyone else other than the
Landlord; if installed by or on behalf of Tenant, remove all cabling, hardware
and equipment from the ceiling plenum spaces, and/or concealed in wall cavities,
including cabling related to the Tenant’s movable wall systems or

46

 

--------------------------------------------------------------------------------

 

partition office furniture and IT and telecommunications systems, without
damaging existing infrastructure and pathways that may support fire alarm
systems, lighting systems, electrical systems, fire protection systems, and/or
HVAC systems, that the Landlord may request by notice (electrical receptacles
shall remain in place in all full height partition walls); remove from the
Leased Premises or any Common Facilities any alterations, improvements or other
modifications made to the Leased Premises or in the Common Facilities by or on
behalf of the Tenant that the Landlord may request by notice;   upon such
removal restore the Leased Premises to its condition prior to the installation
of such alterations, improvements or other modifications and repair any damage
occasioned by such removal and restoration; clean the Leased Premises; leave the
Leased Premises in as good order and condition as it was upon the completion of
any improvements contemplated by section 5 of this Agreement, ordinary wear and
use excepted (subject to the right of the Landlord, as stated above, to require
the Tenant to remove from the Leased Premises any alterations, improvements or
other modifications to the Leased Premises and perform any restoration and
repairs); return all copies of all keys and passes to the Leased Premises, the
Common Facilities and the Building to the Landlord; and receive the Landlord's
written acceptance of the Tenant's surrender. The Landlord shall not be deemed
to have accepted the Tenant's surrender of the Leased Premises unless and until
the Landlord shall have executed and delivered the Landlord's written acceptance
of surrender to the Tenant, which shall not be unreasonably withheld or delayed.

 

22 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default under this Agreement:

 

22.1 the Tenant's failure to pay any installment of Basic Rent or any amount of
Additional Rent, provided that Tenant shall be granted one opportunity in any
twelve (12) month period to cure a failure to pay any installment of Basic Rent
or any amount of Additional Rent, where such payment was made after same was
first due;

 

22.2 the Tenant's failure to perform any of its obligations under this Agreement
if such failure has caused, or may cause, loss or damage that cannot promptly be
cured by subsequent act of the Tenant;

 

22.3 the Tenant's failure to complete performance of any of the Tenant's
obligations under this Agreement (other than those contemplated by subsections
22.1 and 22.2 of this Agreement) within ten (10) days after the Landlord shall
have given notice to the Tenant specifying which of the Tenant's obligations has
not been performed

47

 

--------------------------------------------------------------------------------

 

and in what respects, unless completion of performance within such period of ten
(10) days is not possible using diligence and expedience, then within a
reasonable time of the Landlord's notice so long as the Tenant shall have
commenced substantial performance within the first three (3) days of such period
of ten (10) days and shall have continued to provide substantial performance,
diligently and expediently, through to completion of performance;

 

22.4 the discovery of any intentional misrepresentation of material fact made by
the Tenant in this Agreement, which shall have been inaccurate or incomplete in
any material respect either on the date it was made or the date as of which it
was made;

 

22.5 the sale, transfer or other disposition of any interest of the Tenant in
the Leased Premises by way of execution or other legal process;

 

22.6 with the exception of those of the following events to which section 365 of
the Bankruptcy Code shall apply in the context of an office lease (in which case
subsection 22.7 of this Agreement shall apply):

 

22.6.1 the Tenant's becoming a "debtor," as that term is defined in section 101
of the Bankruptcy Code;

 

22.6.2 any time when either the value of the Tenant's liabilities exceed the
value of the Tenant's assets or the Tenant is unable to pay its obligations as
and when they respectively become due in the ordinary course of business;

 

22.6.3 the appointment of a receiver or trustee of the Tenant's Property or
affairs; or

 

22.6.4 the Tenant's making an assignment for the benefit of, or an arrangement
with or among, creditors or filing a petition in insolvency or for
reorganization or for the appointment of a receiver;

 

22.7 in the event of the occurrence of any of the events enumerated in
subsection 22.6 of this Agreement to which section 365 of the Bankruptcy Code
shall apply in the context of an office lease, the earlier of the bankruptcy
trustee's rejection or deemed rejection (as those terms are used in section 365
of the Bankruptcy Code) of this Agreement; or

 

22.8 the Tenant's abandoning the Leased Premises before expiration of the Term
without the prior written consent of the

48

 

--------------------------------------------------------------------------------

 

Landlord.

 

23 Rights and Remedies.

 

23.1 Upon the occurrence of an Event of Default the Landlord shall have all the
following rights and remedies:

 

23.1.1 to elect to terminate the Term by giving notice of such election, and the
effective date thereof, to the Tenant and to receive Termination Damages;

 

23.1.2 to elect to re-enter and re-take possession of the Leased Premises,
without thereby terminating the Term, by giving notice of such election, and the
effective date thereof, to the Tenant and to receive Re-Leasing Damages;

 

23.1.3 if the Tenant remains in possession of the Leased Premises after the
Tenant's obligation to surrender the Leased Premises shall have arisen, to
remove the Tenant and the Tenant's and any others' possessions from the Leased
Premises by any of the following means without any liability to the Tenant
therefor, any such liability to the Tenant therefor which might otherwise arise
being hereby waived by the Tenant: legal proceedings (summary or otherwise),
writ of dispossession and any other means and to receive Holdover Damages and,
except in the circumstances contemplated by section 20 of this Agreement, to
receive all expenses incurred in removing the Tenant and the Tenant's and any
others' possessions from the Leased Premises, and of storing such possessions if
the Landlord so elects;

 

23.1.4 to be awarded specific performance, temporary restraints and preliminary
and permanent injunctive relief regarding Events of Default where the Landlord's
rights and remedies at law may be inadequate, without the necessity of proving
actual damages or the inadequacy of the rights and remedies at law;

 

23.1.5 to receive all expenses incurred in securing, preserving, maintaining and
operating the Leased Premises during any period of vacancy, in making repairs to
the Leased Premises, in preparing the Leased Premises for re-leasing and in
re-leasing the Leased Premises including, without limiting the generality of the
foregoing, any brokerage commissions;

 

23.1.6 to receive all legal expenses, including without limiting the generality
of the foregoing, attorneys' fees incurred in connection with pursuing any of
the Landlord's rights and remedies, including indemnification rights and
remedies;

49

 

--------------------------------------------------------------------------------

 

 

 

23.1.7 if the Landlord, in its sole discretion, elects to perform any obligation
of the Tenant under this Agreement (other than the obligation to pay Rent) which
the Tenant has not timely performed, to receive all expenses incurred in so
doing;

 

23.1.8 to elect to pursue any legal or equitable right and remedy available to
the Landlord under this Agreement or otherwise; and

 

23.1.9 to elect any combination, or any sequential combination of any of the
rights and remedies set forth in subsection 23.1 of this Agreement.

 

23.2 In the event the Landlord elects the right and remedy set forth in
subsection 23.1.1 of this Agreement, Termination Damages shall be equal to the
amount which, at the time of actual payment thereof to the Landlord, is the sum
of:

 

23.2.1 all accrued but unpaid Rent;

 

23.2.2 the present value (calculated using the most recently available (at the
time of calculation) published weekly average yield on United States Treasury
securities having maturities comparable to the balance of the then remaining
Term) of the sum of all payments of Rent remaining due (at the time of
calculation) until the date the Term would have expired (had there been no
election to terminate it earlier) less the present value (similarly calculated)
of all payments of rent to be received through the end of the Term (had there
been no election to terminate it earlier) from a lessee, if any, of the Leased
Premises at the time of calculation (and it shall be assumed for purposes of
such calculations that (i) the amount of future Additional Rent due per year
under this Agreement will be equal to the average Additional Rent per month due
during the twelve (12) full calendar months immediately preceding the date of
any such calculation, increasing annually at a rate of eight (8%) percent
compounded annually, (ii) if any calculation is made before the first
anniversary of the end of the No Pass Through Period, the average Additional
Rent due for any month after the end of the No Pass Through Period will be equal
to nine (9%) percent of the sum of the Base Year Operating Expenses, Base Year
Taxes, Annual Amortized Capital Expenditures and Tenant Electric Charges
(considered on an annual basis), (iii) if any calculation is made before the
beginning of the Base Year, the sum of Base Year Taxes and Base Year Operational
Expenses shall be assumed to be $5.00 per gross rentable square foot and (iv) if
any calculation is made before the end of the Base Year,

50

 

--------------------------------------------------------------------------------

 

Base Year Taxes and Base Year Operational Expenses may be extrapolated based on
the year to date experience of the Landlord);

 

23.2.3 the Landlord's reasonably estimated cost of demolishing any leasehold
improvements to the Leased Premises; and

 

23.2.4 that amount, which as of the occurrence of the Event of Default, bears
the same ratio to the costs, if any, incurred by the Landlord (and not paid by
the Tenant) in building out the Leased Premises in accordance with section 5 of
this Agreement as the number of months remaining in the Term (immediately before
the occurrence of the Event of Default) bears to the number of months in the
entire Term (immediately before the occurrence of the Event of Default).

 

23.3 In the event the Landlord elects the right and remedy set forth in
subsection 23.1.2 of this Agreement, Re-Leasing Damages shall be equal to the
Rent less any rent actually and timely received by the Landlord from any lessee
of the Leased Premises or any portion thereof, payable at the respective times
that Rent is payable under the Agreement plus the cost, if any, to the Landlord
of building out or otherwise preparing the Leased Premises for, and leasing the
Leased Premises to, any such lessee.

 

23.4 In the event the Landlord elects the right and remedy set forth in
subsection 23.1.3 of this Agreement, Holdover Damages shall mean damages at the
rate per month or part thereof equal to double the average amount of all
payments of Rent due under this Agreement during each of the last twelve (12)
full calendar months prior to the Landlord's so electing or, in the event the
Term shall have terminated by expiration under subsection 24.1.1 of this
Agreement, the last full twelve (12) calendar months of the Term, in either case
payable in full on the first day of each holdover month or part thereof. The
Tenant’s obligations under this subsection 23.4 shall survive the expiration or
earlier termination of this Agreement.

 

23.5 In connection with any summary proceeding to dispossess and remove the
Tenant from the Leased Premises under subsection 23.1.3 of this Agreement, the
Tenant hereby waives:

 

23.5.1 any notices for delivery of possession thereof, of termination, of demand
for removal therefrom, of the cause therefor, to cease, to quit and all other
notices that might otherwise be required pursuant to 2A N.J.S.A. 18-53 et seq.;

 

23.5.2 any right the Tenant might otherwise have to cause a termination of the
action or proceeding by paying to the Landlord or into court or otherwise any
Rent in arrears;

51

 

--------------------------------------------------------------------------------

 

 

 

23.5.3 any right the Tenant might otherwise have to a period of waiting between
issuance of any warrant in execution of any judgment for possession obtained by
the Landlord and the execution thereof;

 

23.5.4 any right the Tenant might otherwise have to transfer or remove such
proceeding from the court (or the particular division or part of the court) or
other forum in which it shall have been instituted by the Landlord to another
court, division or part;

 

23.5.5 any right the Tenant might otherwise have to redeem the Tenant's former
leasehold interest between the entry of any judgment and the execution of any
warrant issued in connection therewith by paying to the Landlord or into Court
or otherwise any Rent in arrears; and

 

23.5.6 any right the Tenant might otherwise have to appeal any judgment awarding
possession of the Leased Premises to the Landlord.

 

23.6 The enumeration of rights and remedies in this section 23 of the Agreement
is not intended to be exhaustive or exclusive of any rights and remedies which
might otherwise be available to the Landlord, or to force an election of one or
more rights and remedies to the exclusion of others, concurrently, consecutively
or sequentially. On the contrary, each right and remedy enumerated in this
section 23 of the Agreement is intended to be cumulative with each other right
and remedy enumerated in this section 23 of the Agreement and with each other
right and remedy that might otherwise be available to the Landlord; and the
selection of one or more of such rights and remedies at any time shall not be
deemed to prevent resort to one or more others of such rights and remedies at
the same time or a subsequent time, even with regard to the same occurrence
sought to be remedied.

 

23.7 Notwithstanding anything to the contrary contained in this Agreement the
Landlord shall in each case of an Event of Default use commercially reasonable
efforts to mitigate its damages.

 

24 Termination of the Term.

 

24.1 The Term shall terminate upon the earliest of the following events to
occur:

 

24.1.1 expiration of the Term;

 

52

 

--------------------------------------------------------------------------------

 

 

 

24.1.2 in connection with a transaction contemplated by section 16 of this
Agreement and under the circumstances contemplated by subsection 16.2 of this
Agreement, the effective date of termination of the Term as set forth in
subsection 16.2;

 

24.1.3 upon the respective effective dates of termination set forth in the
various subsections (whichever may be applicable) of subsection 15.1 of this
Agreement providing for termination of the Term under various circumstances;

 

24.1.4 the effective date of any election by the Landlord under subsection
17.3.3 of this Agreement in response to the Tenant's notice of the Tenant's
desire to assign this Agreement or to sublet all or a portion of the Leased
Premises; or

 

24.1.5 the effective date of any election by the Landlord to terminate the Term
under subsection 23.1.1 of this Agreement.

 

24.2 No termination of the Term shall have the effect of releasing the Tenant
from any obligation or liability theretofore or thereby incurred and, until the
Tenant shall have surrendered the Leased Premises in accordance with section 21
of this Agreement, from any obligation or liability thereafter incurred.

 

24.3 Any items of Tenant’s Property (except money, securities and valuables)
which remain in the Leased Premises after the expiration or earlier termination
of the Term may, at the option of the Landlord, be deemed to have been abandoned
and in such case may either be retained by the Landlord as its property or may
be disposed of without accountability, at the Tenant’s expense, in such manner
as the Landlord may see fit.

 

25 Mortgage and Underlying Lease Priority. Subject to the provisions of section
26.6, this Agreement and the estate, interest and rights hereby created for the
benefit of the Tenant are, and shall always be, subordinate to any mortgage
(other than a mortgage created by the Tenant or a sale, transfer or other
disposition by the Tenant in the nature of a security interest in violation of
subsections 17.1.4 and 22.5, respectively, of this Agreement) already or
afterwards placed on the Carnegie Center Complex, the Property, the Common
Facilities, the Building or any estate or interest therein, including, without
limiting the generality of the foregoing, any new mortgage or any mortgage
extension, renewal, modification, consolidation, replacement, supplement or
substitution. This Agreement and the estate, interest and rights hereby created
for the benefit of the Tenant are, and shall always be, subordinate to any

53

 

--------------------------------------------------------------------------------

 

ground lease already or afterwards made with regard to the Carnegie Center
Complex, the Property, the Common Facilities, the Building or any estate or
interest therein, including, without limiting the generality of the foregoing,
any new ground lease or any ground lease extension, renewal, modification,
consolidation, replacement, supplement or substitution. The provisions of this
section 25 shall be self-effecting; and no further instrument shall be necessary
to effect any such subordination. Nevertheless, the Tenant hereby consents that
any mortgagee or mortgagee's successor in interest may, at any time and from
time to time, by notice to the Tenant, subordinate its mortgage to the estate
and interest created by this Agreement; and upon the giving of such notice, the
subject mortgage shall be deemed subordinate to the estate and interest created
by this Agreement regardless of the respective times of execution or delivery of
either or of recording the subject mortgage.

 

26 Transfer by Landlord.

 

26.1 The Landlord shall have the right at any time and from time to time to
sell, transfer, lease or otherwise dispose of the Carnegie Center Complex, the
Property, the Common Facilities or the Building or any of the Landlord's
interests therein, or to assign this Agreement or any of the Landlord's rights
thereunder.

 

26.2 Upon giving notice of the occurrence of any transaction contemplated by
subsection 26.1 of this Agreement, the Landlord shall thereby be relieved of any
obligation that might otherwise exist under this Agreement with respect to
periods subsequent to the effective date of any such transaction. If, in
connection with any transaction contemplated by subsection 26.1 of this
Agreement the Landlord transfers, or makes allowance for, any Security Deposit
of the Tenant and gives notice of that fact to the Tenant, the Landlord shall
thereby be relieved of any further obligation to the Tenant with regard to any
such Security Deposit; and the Tenant shall look solely to the transferee with
respect to any such Security Deposit.

 

26.3 In the event of the occurrence of any transaction contemplated by
subsection 26.1 of this Agreement the Tenant, upon written request therefor from
the transferee, shall attorn to and become the tenant of such transferee upon
the terms and conditions set forth in this Agreement.

 

26.4 Notwithstanding anything to the contrary that may be set forth in
subsections 26.1, 26.2 and 26.3 of this Agreement, in the event any mortgage
contemplated by section 25 of this Agreement is enforced by the respective
mortgagee pursuant to remedies provided in the mortgage or otherwise provided by
law or equity and any person

54

 

--------------------------------------------------------------------------------

 

succeeds to the interest of the Landlord as a result of, or in connection with,
any such enforcement, the Tenant shall, upon the request of such successor in
interest, automatically attorn to and become the Tenant of such successor in
interest without any change in the terms or provisions of this Agreement, except
that such successor in interest shall not be bound by: (a) any payment of Basic
Rent or Additional Rent (exclusive of prepayments in the nature of a Security
Deposit) for more than one month in advance or (b) any amendment or other
modification of this Agreement which was made without the consent of such
mortgagee or such successor in interest; and, upon the request of such successor
in interest, the Tenant shall execute, acknowledge and deliver any instrument(s)
confirming such attornment.

 

26.5 If this Agreement and the estate, interest and rights hereby created for
the benefit of the Tenant are ever subject and subordinate to any ground lease
contemplated by section 25 of this Agreement:

 

26.5.1 upon the expiration or earlier termination of the term of any such ground
lease before the termination of the Term under this Agreement, the Tenant shall
attorn to, and become the Tenant of, the lessor under any such ground lease and
recognize such lessor as the Landlord under this Agreement for the balance of
the Term; and

 

26.5.2 such expiration or earlier termination of the term of any such ground
lease shall have no effect on the Term under this Agreement.

 

26.5.3 notwithstanding the foregoing, Landlord represents that there is
presently no ground lease or mortgage encumbering the Property or the Leased
Premises.

 

26.6 Notwithstanding anything to the contrary that may be set forth in section
25 of this Agreement, with respect to any mortgages or ground leases
contemplated by section 25 of this Agreement, the Landlord shall use reasonable
commercial efforts to obtain from each such mortgagee and ground lessor its
respective standard form of non-disturbance, attornment and subordination
agreement which includes a provision to the effect that, in the event of
enforcement of any remedies provided in the respective mortgage or ground lease,
respectively, or otherwise, so long as an Event of Default shall not have
occurred, the Tenant shall not be disturbed in its possession of the Leased
Premises in accordance with this Agreement and which does not include any
provision increasing the Tenant’s obligations otherwise due, or diminishing the
Tenant’s

55

 

--------------------------------------------------------------------------------

 

rights otherwise available, in either case in accordance with this Agreement.
Any processing or other fee that the mortgagee or ground lessor may charge and
any reasonable legal expense that the Landlord may incur in connection with
performing its obligations under this subsection shall be at the sole cost of
Landlord.

 

27 Indemnification.

 

27.1 To the fullest extent permitted by law and to the extent not resulting from
any act, omission, fault, negligence or misconduct of the Landlord or its
contractors, licensees, invitees, servants or employees, the Tenant waives any
right to contribution against the Landlord Parties and agrees to indemnify and
save harmless the Landlord Parties from and against all claims of whatever
nature by a third party arising from or claimed to have arisen from (i) any act,
omission or negligence of the Tenant Parties; (ii) any accident, injury or
damage whatsoever caused to any person, or to the property of any person,
occurring in the Leased Premises from the earlier of (a) the date on which any
Tenant Party first takes possession the Leased Premises for any reason or (b)
the Commencement Date, and thereafter throughout and until the end of the Term,
and after the end of the Term for so long after the end of the Term as any of
the Tenant’s Property remains in the Leased Premises, or the Tenant or anyone
acting by, through or under the Tenant may be in possession of any part of, or
have access to the Leased Premises or any portion thereof; (iii) any accident,
injury or damage whatsoever occurring outside the Leased Premises but within the
Building, within the Common Facilities, on the Property or within the Carnegie
Center Complex, where such accident, injury or damage results, or is claimed to
have resulted, from any act, omission or negligence on the part of any of the
Tenant Parties; or (iv) any breach of this Agreement by the Tenant.  The Tenant
shall pay such indemnified amounts as they are incurred by the Landlord Parties.
This indemnification shall not be construed to deny or reduce any other rights
or obligations of indemnity that a Landlord Party may have under this Agreement.
The indemnification rights of the Landlord Parties provided in this Agreement
are their exclusive indemnification rights with respect to this Agreement.  The
Landlord Parties waive any additional rights to indemnification they may have
against the Tenant Parties with respect to this Agreement under common law.

 

27.2 In the event that the Tenant breaches any of its indemnity obligations
hereunder: (i) the Tenant shall pay to the Landlord Parties all liabilities,
loss, cost, or expense (including reasonable attorney’s fees) incurred as a
result of said breach, and the reasonable value of time expended by the Landlord
Parties as a result of said breach; and (ii) the Landlord Parties may deduct and

56

 

--------------------------------------------------------------------------------

 

offset from any amounts due to the Tenant under this Agreement any amounts owed
by the Tenant pursuant to this section 27.

 

27.3 The indemnification obligations under this section 27 shall not be limited
in any way by any limitation on the amount or type of damages, compensation or
benefits payable by or for the Tenant or any subtenant or other occupant of the
Leased Premises under workers' compensation acts, disability benefit acts, or
other employee benefit acts.  The Tenant waives any immunity from or limitation
on its indemnity or contribution liability to the Landlord Parties based upon
such acts.

 

27.4 The Tenant shall require its subtenants and other occupants (other than
employees and guests of Tenant visiting the Leased Premises in the ordinary
course of Tenant’s business) of the Leased Premises to provide similar
indemnities to the Landlord Parties in a form reasonably acceptable to the
Landlord.

 

27.5 The terms of this section 27 shall survive any termination or expiration of
this Agreement.

 

27.6 The foregoing indemnity and hold harmless agreement shall include indemnity
for all costs, expenses and liabilities (including, without limitation,
attorneys’ fees and disbursements) incurred by the Landlord Parties in
connection with any such claim or any action or proceeding brought thereon, and
the defense thereof.  In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, the Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by the Tenant’s insurer (if such claim is covered by insurance without
reservation) or otherwise by counsel reasonably satisfactory to the Landlord
Party.  The Landlord Parties shall not be bound by any compromise or settlement
of any such claim, action or proceeding without the prior written consent of
such Landlord Parties.

 

27.7 The Tenant agrees to use and occupy the Leased Premises, and to use such
other portions of the Building, the Property and the Carnegie Center Complex as
the Tenant is given the right to use by this Agreement, at the Tenant’s own
risk.  The Landlord Parties shall not be liable to the Tenant Parties for any
damage, injury, loss, compensation, or claim (including, but not limited to,
claims for the interruption of or loss to a Tenant Party’s business) based on,
arising out of or resulting from any cause whatsoever, including, but not
limited to, repairs to any portion of the Leased Premises, the Building, the
Property or the Carnegie Center Complex, any fire,

57

 

--------------------------------------------------------------------------------

 

robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any tenants of Other Leased Premises or of any other person or
persons, or any leakage in any part or portion of the Leased Premises, the
Common Facilities, the Building or the Property, or from water, rain or snow
that may leak into, or flow from any part of the Leased Premises, the Common
Facilities, the Building or the Property, or from drains, pipes or plumbing
fixtures in the Building or on the Property.  Any goods, property or personal
effects stored or placed in or about the Leased Premises shall be at the sole
risk of the Tenant Party, and neither the Landlord Parties nor their insurers
shall in any manner be held responsible therefor.  The Landlord Parties shall
not be responsible or liable to a Tenant Party, or to those claiming by, through
or under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Leased Premises or any
part of the Building or otherwise.  The provisions of this section shall be
applicable to the fullest extent permitted by law, and until the expiration or
earlier termination of the Term, and during such further period as any of the
Tenant’s Property remains in the Leased Premises, or the Tenant or anyone acting
by, through or under the Tenant may use, or be in occupancy of any part of, or
have access to the Leased Premises or of the Building.

 

28 Parties' Liability.

 

28.1 None of the following occurrences shall constitute a breach of this
Agreement by the Landlord, a termination of the Term, an active or constructive
eviction or an occurrence requiring an abatement of Rent:

 

28.1.1 the inability of the Landlord to provide any utility or service to be
provided by the Landlord, as described in section 8 of this Agreement which is
due to causes beyond the Landlord's control, or to necessary or advisable
improvements, maintenance, repairs or emergency, so long as the Landlord uses
reasonable efforts and diligence under the circumstances to restore the
interrupted service or utility.  Any interruption of utilities caused by
Landlord’s or it’s agents negligence or willful misconduct, continuing for more
than five (5) consecutive business days, and Landlord has not commenced cure,
and such interruption renders all or substantially all of the Leased Premises
untenantable, and the Tenant actually vacates such portion of the Leased
Premises, then Tenant shall be entitled to a prorated abatement of Rent from the
sixth (6th) consecutive business day until such portion of the Leased Premises
is tenantable.

 

58

 

--------------------------------------------------------------------------------

 

 

28.1.2 any improvement, modification, alteration or other change made to the
Carnegie Center Complex, the Property, the Building or the Common Facilities by
the Landlord consistently with the Landlord's obligations set forth in
subsection 13.2 of this Agreement; and

 

28.1.3 any change in any Federal, state or local law or ordinance.

 

28.2 Except for the commencement, duration or termination of the Term (other
than under the circumstances contemplated by subsection 15.1 of this Agreement),
the Tenant's obligation to make timely payments of Rent, the Tenant's obligation
to maintain certain insurance coverage in effect, the Tenant's failure to
perform any of its other obligations under this Agreement if such failure has
caused loss or damage that cannot promptly be cured by subsequent act of the
Tenant and the period within which any type of option or optional right
exercisable by the Tenant must be exercised, any period of time during which the
Landlord or the Tenant is prevented from performing any of its respective
obligations under this Agreement because of fire, any other casualty or
catastrophe, strikes, lockouts, civil commotion, acts of God or the public
enemy, governmental prohibitions or preemptions, embargoes or inability to
obtain labor or material due to shortage, governmental regulation or prohibition
or any other cause beyond the Landlord's control, shall be added to the time
when such performance is otherwise required under this Agreement.

 

28.3 In the event the Landlord is an individual, partnership, joint venture,
association or a participant in a joint tenancy or tenancy in common, the
Landlord, the partners, venturers, members and joint owners shall not have any
personal liability or obligation under or in connection with this Agreement or
the Tenant's use and occupancy of the Leased Premises; but recourse shall be
limited exclusively to the Landlord's interest in the Building.

 

28.4 If, at any time during the Term, the payment or collection of any Rent
otherwise due under this Agreement shall be limited, frozen or otherwise
subjected to a moratorium by applicable law, and such limitation, freeze or
other moratorium shall subsequently be lifted, whether before or after the
termination of the Term, such aggregate amount of Rent as shall not have been
paid or collected during the Term on account of any such limitation, freeze or
other moratorium, shall thereupon be due and payable at once. There shall be
added to the maximum period of any otherwise applicable statute of limitation
the entire period during which any such limitation,

59

 

--------------------------------------------------------------------------------

 

freeze or other moratorium shall have been in effect.

 

 

28.5 If this Agreement is executed by more than one person as the Tenant, their
liability under this Agreement and in connection with the use and occupancy of
the Leased Premises shall be joint and several.

 

28.6 In the event any rate of interest, or other charge in the nature of
interest, calculated as set forth in this Agreement would lead to the imposition
of a rate of interest in excess of the maximum rate permitted by applicable
usury law, only the maximum rate permitted shall be charged and collected.

 

28.7 The rule of construction that any ambiguities that may be contained in any
contract shall be construed against the party drafting the contract shall be
inapplicable in construing this Agreement.

 

 

29 Security Deposit.

 

29.1 The Tenant shall pay to the Landlord upon execution and delivery of this
Agreement a sum equal to $286,076.25 as a security deposit, in the form of a
letter of credit as described in subsection 29.2 of this Agreement, to be held
by the Landlord as security for the Tenant's performance of all the Tenant's
obligations under this Agreement. The Tenant shall not encumber the Security
Deposit. If there has been no Event of Default, within thirty (30) days after
termination of the Term the Landlord shall return the entire balance of the
Security Deposit to the Tenant. The Tenant will not look to any foreclosing
mortgagee of the Property, the Building, the Common Facilities or any interest
therein for such return of the balance of the Security Deposit, unless the
mortgagee has expressly assumed the Landlord's obligations under this Agreement
or has actually received the balance of the Security Deposit.

 

29.2 The Security Deposit contemplated by subsection 29.1 of this Agreement
shall be in the form of an irrevocable letter of credit in the amount of the
Security Deposit for the benefit of the Landlord.  The letter of credit shall
(i) be issued by and drawn on a reputable commercial bank operating in the
United States reasonably satisfactory to the Landlord and at a minimum having a
long term issuer credit rating from Standard and Poor's Professional Rating
Service of A or a comparable minimum rating from Moody's Professional Rating
Service, (ii) permit one or more draws thereunder to be made which are
conditioned only on the Landlord’s certification of the

60

 

--------------------------------------------------------------------------------

 

occurrence of an Event of Default that, at the time of the draw, shall not have
been cured in full by the Tenant, (iii) permit transfers at any time without
charge, and (iv) provide that any notices to the Landlord be sent to the notice
address provided for the Landlord in this Agreement. If the credit rating for
the issuer of such letter of credit falls below the standard set forth in (i)
above, or if the financial condition of such issuer changes in any other
material adverse way, or if the issuer is placed in receivership by the Federal
Deposit Insurance Corporation or other governmental entity, the Landlord shall
have the right to require that the Tenant provide a substitute letter of credit
that complies in all respects with the requirements of this subsection, and the
Tenant’s failure to provide the same within ten (10) days following the
Landlord’s written demand therefor shall entitle the Landlord to immediately
draw 100% of the then current letter of credit and hold the proceeds as a cash
Security Deposit in accordance with subsection 29.1 of this Agreement.  In the
case of the issuer being placed in receivership by the Federal Deposit Insurance
Corporation or other governmental entity, the failure of the Federal Deposit
Insurance Corporation or other governmental entity to honor the presentation of
documentation by the Landlord to draw 100% of the then current letter of credit
shall be an Event of Default under this Agreement.  The letter of credit shall
be held by the Landlord as a Security Deposit for the Tenant’s performance of
all the Tenant’s obligations under this Agreement. The Landlord, in its sole
discretion, may draw upon the Security Deposit to cure any Event of Default
under this Agreement.  If any such application is made, upon notice by the
Landlord to the Tenant, the Tenant shall promptly replace the amount so applied
in the form of an additional letter of credit with otherwise similar terms.  The
letter of credit shall be for a term equal to the Term or, if the issuer of the
letter of credit regularly and customarily only issues letters of credit for
shorter terms, for the longest of such shorter regular and customary terms, but
in no event for a term shorter than one year.  If the letter of credit is issued
for a term shorter than the Term, the letter of credit shall contain an
“evergreen clause” which shall provide for automatic renewals, without written
amendment, for successive terms each of which is equal to such term, unless the
issuer gives to the Landlord at least sixty (60) days’ written notice of
cancellation or non-renewal of the letter of credit prior to the expiration date
of the letter of credit.  In the event that the issuer gives such notice, the
Tenant shall obtain and deliver to the Landlord a substitute letter of credit
that complies in all respects with the requirements of this subsection, no later
than thirty (30) days prior to expiration of the term of the then current letter
of credit.  If the Tenant shall fail to obtain and deliver to the Landlord on a
timely basis any such conforming substitute letter of credit, the Landlord shall
have the right to draw 100% of

61

 

--------------------------------------------------------------------------------

 

the then current letter of credit and hold the proceeds as a cash Security
Deposit in accordance with subsection 29.1 of this Agreement.

 

30 Representations. The Tenant hereby represents and warrants that:

 

30.1.1 no broker or other agent has shown the Leased Premises or the Building to
the Tenant, or brought either to the Tenant's attention, except CBRE, Inc.,
whose entire commission therefor is set forth in a separate document and which
commission the Tenant understands will be paid by the Landlord directly to the
person named;

 

30.1.8 the execution and delivery of, the consummation of the transactions
contemplated by and the performance of all its obligations under, this Agreement
by the Tenant have been duly and validly authorized by its general partners, to
the extent required by their partnership agreement and applicable law, if the
Tenant is a partnership or, if the Tenant is a limited liability company, by its
representative(s) and members to the extent required by their operating
agreement and applicable law or, if the Tenant is a corporation, by its board of
directors and, if necessary, by its stockholders at meetings duly called and
held on proper notice for that purpose at which there were respective quorums
present and voting throughout; and no other approval, partnership, corporate,
governmental or otherwise, is required to authorize any of the foregoing or to
give effect to the Tenant's execution and delivery of this Agreement;

 

30.1.9 the execution and delivery of, the consummation of the transactions
contemplated by and the performance of all its obligations under, this Agreement
by the Tenant will not result in a breach or violation of, or constitute a
default under, the provisions of any statute, charter, certificate of
incorporation or bylaws or partnership agreement of the Tenant or any affiliate
of the Tenant, as presently in effect, or any indenture, mortgage, lease, deed
of trust, other agreement, instrument, franchise, permit, license, decree,
order, notice, judgment, rule or order to or of which the Tenant or any
affiliate of the Tenant is a party, a subject or a recipient or by which the
Tenant, any affiliate of the Tenant or any of their respective properties and
other assets is bound; and

 

30.1.4 (i) the Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to

62

 

--------------------------------------------------------------------------------

 

Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) the Tenant is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls the Tenant, directly or indirectly) has conducted or will conduct
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including without limitation any assignment of this Agreement
or any subletting of all or any portion of the Leased Premises or the making or
receiving of any contribution of funds, goods or services to or for the benefit
of a Prohibited Person.  In connection with the foregoing, is expressly
understood and agreed that (x) any breach by the Tenant of the foregoing
representations and warranties shall be deemed a default by the Tenant under
subsection 22.2 of this Agreement and shall be covered by the indemnity
provisions of section 27 of this Agreement, and (y) the representations and
warranties contained in this subsection 30.4 shall be continuing in nature and
shall survive the expiration or earlier termination of this Agreement.

 

30.2 The Landlord hereby represents and warrants that:

 

30.2.1. to the Best of the Landlord’s knowledge, the Building and the Property
comply with all applicable Laws as of the date of this Agreement; and

 

30.2.2. The Landlord shall be responsible for causing the Property and the
Building, including the Leased Premises, to comply with all applicable Laws at
all times during the Term, as the same may be extended as provided herein,
except to the extent of any alterations, improvements or other modifications to
the Leased Premises made by the Tenant or required solely as a result of the
Tenant’s unique and specific use of the Leased Premises, which shall be the
Tenant’s responsibility, at the Tenant’s sole cost and expense.

 

30.2.3. to the best of the Landlord’s knowledge, the Building and the Leased
Premises are free of asbestos and any hazardous waste or toxic materials that
shall have been identified by the scientific community or by any Federal, state
or local statute (including, without limiting the generality of the foregoing,
the Spill Compensation and Control Act (58 N.J.S.A. 23.11 et seq.) and the
Industrial Site Recovery Act (13 N.J.S.A. 1 K-6 et seq.)

63

 

--------------------------------------------------------------------------------

 

(collectively, “Hazardous Materials”), as they may be amended), ordinance, rule,
regulation or order as toxic or hazardous to health or to the environment,
except deminimus quantities of janitorial and property management supplies in
accordance with all applicable laws, rules and regulations;

 

30.2.4.  There is no Ground Lease, Mortgage or other encumbrance on the Leased
Premises or the Property, which would prohibit Landlord from leasing the Leased
Premises to Tenant or for Tenant to leased the Leased Premises from Landlord. No
Other Tenants have a right of first refusal or other right with respect to the
Leased Premises.

 

31 Reservation in Favor of Tenant. Neither the Landlord's forwarding a copy of
this document to any prospective tenant nor any other act on the part of the
Landlord prior to execution and delivery of this Agreement by the Landlord shall
give rise to any implication that any prospective tenant has a reservation, an
option to lease or an outstanding offer to lease any premises.

 

32 Tenant's Certificates and Mortgagee Notice Requirements.

 

32.1 Promptly upon request of the Landlord at any time or from time to time, but
in no event more than five (5) days after the Landlord's respective request, the
Tenant shall execute, acknowledge and deliver to the Landlord or its designee an
estoppel or other certificate, satisfactory in form and substance to the
Landlord and any of its mortgagees, ground lessors or lessees or transferees or
prospective mortgagees, ground lessors or lessees or transferees, with respect
to any of or all the following matters:

 

32.1.1 whether this Agreement is then in full force and effect;

 

32.1.2 whether this Agreement has not been amended, modified, superseded,
canceled, repudiated or revoked;

 

32.1.3 whether the Landlord has satisfactorily completed all construction work,
if any, required of the Landlord or contractors selected and retained by the
Landlord in connection with readying the Leased Premises for occupancy by the
Tenant in accordance with section 5 of this Agreement;

 

32.1.4 whether the Tenant is then in actual possession of the Leased Premises;

 

32.1.5 whether the Tenant then has any known defenses or

64

 

--------------------------------------------------------------------------------

 

counterclaims under this Agreement or otherwise against the Landlord or with
respect to the Leased Premises;

 

32.1.6 whether to Tenant’s knowledge the Landlord is then in breach of this
Agreement in any respect;

 

32.1.7 whether the Tenant then has no knowledge of any assignment of this
Agreement, the pledging or granting of any security interest in this Agreement
or in Rent due and to become due under this Agreement;

 

32.1.8 whether Rent is not then accruing under this Agreement in accordance with
its terms;

 

32.1.9 whether any Rent is not then in arrears;

 

32.1.10 whether Rent due or to become due under this Agreement has not been
prepaid by more than one month;

 

32.1.11 if the response to any of the foregoing matters is in the negative, a
specification of all the precise reasons that necessitated the negative response
in each instance; and

 

32.1.12 any other matter reasonably requested by the Landlord or any of its
mortgagees, ground lessors or lessees or transferees or prospective mortgagees,
ground lessors or lessees or transferees, including, without limiting the
generality of the foregoing, such information as the Landlord may request for
purposes of assuring compliance with the Industrial Site Recovery Act (13
N.J.S.A. 1K-6 et seq.), as it may be amended, and any other applicable Federal,
state or local statute, ordinance, rule, regulation or order concerned with
environmental matters.

 

32.2 If, in connection with the Landlord's or a prospective transferee's
obtaining financing or refinancing of the Carnegie Center Complex, the Property,
the Building, the Common Facilities, any portion thereof or any interest
therein, the Landlord or a prospective lender shall so request, the Tenant shall
furnish to the requesting party within fifteen (15) days of the request:

 

32.2.1 its written consent to any requested modifications of this Agreement
provided that, in each such instance, the requested modification does not
increase the Rent otherwise due or, in the reasonable judgment of the Tenant,
otherwise materially increase the obligations of the Tenant under this Agreement
or materially adversely affect the Tenant's leasehold interest created hereby or
the Tenant's use and enjoyment of the Leased Premises (except in the

65

 

--------------------------------------------------------------------------------

 

circumstances contemplated by section 16 of this Agreement); and

 

32.2.2 summary financial information regarding its financial position as of the
close of its most recently completed fiscal year and its most recently completed
interim fiscal period and regarding its results of operations for the periods
then ended and comparable year earlier periods, certified by the Tenant's chief
financial officer to be a complete, accurate and fair presentation of the
summary financial information purporting to be set forth therein.

 

32.3 If the Landlord or any of its mortgagees gives notice to the Tenant of any
of their respective names and addresses from time to time, the Tenant shall give
notice to each such mortgagee of any notice of breach or default previously or
afterwards given by the Tenant to the Landlord under this Agreement and provide
in such notice that if the Landlord has not cured such breach or default within
any permissible cure period then such mortgagee shall have the greater of (a) an
additional period of thirty (30) days or (b) if such default cannot practically
be cured within such period, such additional period as is reasonable under the
circumstances, within which to cure such default. Upon request of the Landlord
at any time or from time to time, the Tenant shall execute, acknowledge and
deliver to the Landlord or its designee an acknowledgment of receipt of any such
notice, an acknowledgment of receipt of any notice of assignment of this
Agreement or rights hereunder by the Landlord to any of its mortgagees and the
Tenant's agreement to the foregoing effect on the respective forms, if any,
furnished by the Landlord or the respective mortgagees.

 

33 Appraisal, Waiver of Jury Trial and Arbitration.

 

33.1 If the Landlord and the Tenant are unable, at any time of reference, to
agree on the Market Rental Rate whenever a determination of the Market Rental
Rate is required under this Agreement (other than in the context of Holdover
Damages), within 15 days after this appraisal procedure is invoked by either
party, each shall appoint one qualified appraiser of its choice which two
appraisers shall then together choose a third qualified appraiser within 10 days
after their appointment. Within 20 days after the appointment of the third
appraiser, each of the three appraisers shall submit his or her opinion of the
Market Rental Rate, as defined in, and at the time specified by, the definition
of Market Rental Rate set forth in Exhibit E attached hereto, by notice to the
Landlord and the Tenant. The Market Rental Rate shall be the arithmetic mean of
the two closest appraisers’ opinions, unless the absolute difference between the
middle opinion and the highest and lowest

66

 

--------------------------------------------------------------------------------

 

opinion, respectively, is equal, in which case the middle opinion shall be the
Market Rental Rate. Any determination of the Market Rental Rate in accordance
with this subsection 33.1 of the Agreement shall be final and binding on, and
not appealable by, the Landlord and the Tenant with respect to the respective
instance in which the appraisal procedure was invoked. An appraiser shall be
qualified, as that phrase is used in this subsection 33.1 of the Agreement, if
he is independent, a member in good standing of the Appraisal Institute
(successor to the American Institute of Real Estate Appraisers), has substantial
prior experience appraising the market rental values of leased offices in office
buildings located in central New Jersey and is not named in subsection 30.1 of
this Agreement. The expense of the third appraiser shall be borne equally by the
Landlord and the Tenant; otherwise each party shall bear the expense of its
respective appraiser.

 

33.2 The parties hereby waive any right they might otherwise have to a trial by
jury in connection with any dispute arising out of or in connection with this
Agreement or the use and occupancy of the Leased Premises; and, except as
otherwise set forth in subsection 33.1 of this Agreement, they hereby consent to
arbitration of any such dispute in Princeton, New Jersey, in accordance with the
rules for commercial arbitration of the American Arbitration Association or a
successor organization, except that the Landlord, in its sole discretion, may,
with respect to any dispute involving either (i) the Landlord's right to
re-enter and re-take possession of the Leased Premises or (ii) the determination
of money damages following the occurrence of an Event of Default under this
Agreement, elect to pursue any of or all its rights in any court of competent
jurisdiction. Judgment upon any arbitration award may be entered in any court of
competent jurisdiction.

 

34 Severability. If any term or provision of this Agreement, including, but not
limited to, any waiver of contribution or claims, indemnity obligation, or
limitation of liability or of damages, or the application of any such term or
provision to any person or circumstance shall to any extent be conclusively
determined by a court of competent jurisdiction to be illegal, invalid or
otherwise unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

35 Notices. All notices contemplated by, permitted or required by this Agreement
shall be in writing. All notices required by this Agreement shall be personally
delivered or forwarded by certified

67

 

--------------------------------------------------------------------------------

 

mail--return receipt requested, or by a nationally recognized overnight delivery
service provided confirmation can be readily obtained of delivery on the next
business day, addressed as follows:

 

If to the Landlord:

 

Boston Properties Limited Partnership

c/o Boston Properties

101 Carnegie Center

Suite 104

Princeton, New Jersey 08540

Attention:  Lease Administration

with a copy to:

 

Boston Properties Limited Partnership

c/o Boston Properties

101 Carnegie Center

Suite 104

Princeton, New Jersey 08540

Attention:  Gregory S. Ricciardi, Associate Counsel

 

 

If to the Tenant:

 

Acadia Pharmaceuticals

3611 Valley Centre Drive

Suite 300

San Diego, California 92130

Attention:_____________________

with a copy to:

 

Blanchard, Krasner & French

800 Silverado Street

2nd Floor

La Jolla, California 92037

Attention: Robert W. Blanchard, Esq.

 

Either party may from time to time change the address prescribed in this
Agreement for notices to it by notice to the other. All notices required under
this Agreement shall be deemed given upon their deposit, properly addressed and
postage prepaid, in a postal depository or upon personal delivery to the
intended party or the next business day after delivery to an overnight courier
as described above provided confirmation of delivery on the next business day is
obtained, in either case, regardless of whether delivery shall be refused.

68

 

--------------------------------------------------------------------------------

 

 

36 Captions. Captions have been inserted at the beginning of each section of
this Agreement for convenience of reference only and such captions shall not
affect the construction or interpretation of any such section of this Agreement.

 

37 Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall constitute an original of this Agreement but all of which,
taken together, shall constitute one and the same Agreement.

 

38 Applicable Law. This Agreement and the obligations of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New Jersey.

 

39 Exclusive Benefit. Except as may be otherwise specifically set forth in this
Agreement, this Agreement is made exclusively for the benefit of the parties
hereto and their permitted assignees and no one else shall be entitled to any
right, remedy or claim by reason of any provision of this Agreement.

 

40 Successors. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns.

 

41 Amendments. This Agreement contains the entire agreement of the parties
hereto, subsumes all prior discussions and negotiations and, except as may
otherwise be specifically set forth in this Agreement, this Agreement may not be
amended or otherwise modified except by a writing signed by all the parties to
this Agreement.

 

42 Waiver. Except as may otherwise be specifically set forth in this Agreement,
the failure of any party at any time or times to require performance of any
provision of this Agreement shall in no manner affect the right at a later time
to enforce the same. No waiver by any party of any condition, or of the breach
of any term, covenant, representation or warranty set forth in this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such condition or
breach, or as a waiver of any other condition or of the breach of any other
term, covenant, representation or warranty set forth in this Agreement. The
Landlord's acceptance of, or endorsement on, any partial payment of Rent or any
late payment of Rent from the Tenant shall not operate as a waiver of the
Landlord's right to the balance of the Rent due on a timely basis regardless of
any writing to the contrary on, or accompanying, the Tenant's partial payment or
the Landlord's putative acquiescence therein.

 

69

 

--------------------------------------------------------------------------------

 

 

43 Course of Performance. No course of dealing or performance by the parties, or
any of them, shall be admissible for the purpose of obtaining an interpretation
or construction of this Agreement at variance with the express language of the
Agreement itself.

 

44 Landlord’s Concessions.

 

44.1 If, (a)(i) no Event of Default shall have occurred or (ii) if any Event of
Default shall have occurred, the Tenant shall have previously cured it in full
or the Landlord shall have waived it and (b) if there shall not have been a
History of Recurring Events of Default, the Landlord hereby grants to the Tenant
a non-exclusive license (the “Antenna License”):

 

44.1.1 during the Term, at its sole cost and expense, to install, maintain and
replace a single antenna and associated equipment (the “Antenna”) on the roof of
the Building and in other Common Facilities in the Building, at such locations
to be approved by the Landlord in its sole discretion (the “Antenna Licensed
Area”) in accordance with plans to be submitted by the Tenant to the Landlord
regarding the installation (or, when applicable, the replacement) of the
Antenna, which shall include Antenna specifications, an electrical/cabling
routing diagram, and the location of the devices the Antenna is intended to
serve (the “Antenna Plan”); and

 

44.1.1.1 during the Term to use and operate the Antenna exclusively for the
Antenna Licensed Use (as hereinafter defined); and

 

44.1.1.2 have such access to the Antenna Licensed Area as may be necessary to
accomplish the foregoing.

 

44.1.2 The Landlord is making the Antenna Licensed Area available to the Tenant
under the Antenna License granted hereby in the Antenna Licensed Area’s present
“AS IS” condition.  The Landlord makes no warranty or representation that the
Antenna Licensed Area is suitable for the Antenna Licensed Use.  The Tenant
shall make whatever examination and study it deems necessary or appropriate to
ascertain whether the Antenna Licensed Area is suitable for the Antenna Licensed
Use.  The Antenna License granted hereby is not exclusive; and the Landlord
hereby reserves the right to grant, renew or extend similar or dissimilar
licenses to any and all other persons.  The Tenant’s availing itself of any
rights or incurring any obligations under or in connection with the Antenna
License granted hereby shall be exclusively at the Tenant’s expense and
risk.  The Tenant shall use the Antenna exclusively for telecommunications

70

 

--------------------------------------------------------------------------------

 

purposes to serve the Leased Premises (the “Antenna Licensed Use”).  During the
Antenna License, the Tenant shall: (i) maintain and repair both the Antenna and
the Antenna Licensed Area; (ii) not damage the electrical or other systems or
the structure of the Building or the Property or that of any tenant of Other
Leased Premises in the course of installation, maintenance, operation,
replacement, or removal of the Antenna; (iii) not permit or suffer the Antenna
to interfere with the communications, data or video wires or cables of any other
person or the signals carried thereby or by electromagnetic broadcast or with
the computer equipment of any other person; and (iv) comply with all applicable
Federal, state and local statutes, rules, regulations and ordinances and with
rulings and orders of any governmental authority with jurisdiction regarding the
Antenna or its installation, replacement, maintenance, removal or use.  Prior to
installation, the Tenant shall provide the Landlord with one complete copy of
each of the Antenna’s full specifications, installation manual, operational
manual and any other manual provided by the manufacturer or installer and
intended for the end user.

 

44.1.3 The Tenant shall utilize the Landlord’s supplied common antenna junction
box and wireway conduit located on the roof of the Building for the installation
of the Antenna.    

 

44.1.4 Notwithstanding anything to the contrary set forth in this subsection
44.1, the Tenant shall:

 

44.1.4.1 not install any Antenna of such a size and weight that, in the
reasonable opinion of the Landlord’s structural engineer, would require any
structural reinforcement of the Building or any of its components; and

 

44.1.4.2 pay the Landlord, in addition to all other Rent due under this
Agreement the following amount(s) per month of the Term:  (i) $100.00 for a
satellite dish antenna up to 18 inches in diameter or width or for any other
type of antenna up to 18 inches in length, (ii) $200.00 for a satellite dish
antenna over 18 inches and not more than 36 inches in diameter or width or for
any other type of antenna over 18 inches and not more than 36 inches in length,
or (iii) $500.00 for a satellite dish antenna over 36 inches in diameter or
width or for any other type of antenna over 36 inches in length.

 

44.1.5 Upon termination of the Term, the Tenant shall, at its sole cost and
expense, remove the Antenna and related wiring from the Antenna Licensed Area
and the Leased Premises and restore: (i) any portions of the Antenna Licensed
Area, the Leased Premises, the Building and the Property damaged in the process
and (ii) the Antenna

71

 

--------------------------------------------------------------------------------

 

Licensed Area and the Leased Premises substantially to their condition
immediately prior to the commencement of the installation of the Antenna,
reasonable wear and use excepted.  

 

44.2 If, prior to the respective date of exercise thereof, (a)(i) no Event of
Default shall have occurred or (ii) if any Event of Default shall have occurred,
the Tenant shall have previously cured it in full or the Landlord shall have
waived it, (b) there shall not have been a History of Recurring Events of
Default, and (c) the Tenant is then leasing and occupying at least 25,429 square
feet of gross rentable floor space in the Building, exercisable exclusively at
the time and in the manner set forth below in subsection 44.2.2 of this
Agreement, to require that the Landlord (subject to any similar obligations of
the Landlord to any tenants of the Carnegie Center Complex at the time such
notice is received and provided that the Landlord is not negotiating with
another prospective tenant or existing tenant of the Carnegie Center Complex for
such space at the time that such notice is received) whenever the Landlord
becomes aware of Available Space in the Building, give notice to the Tenant
offering to lease such Available Space to the Tenant at the Market Rental Rate
then in effect (and specifying same) for a term commencing on the date set forth
in the Landlord’s notice and continuing for the greater of (a) the balance of
the Initial Term, or (b) five (5) years, and the Tenant shall have the right,
exercisable exclusively at the time and in the manner set forth below in
subsection 44.2.2 of this Agreement, to accept such Available Space at the
Market Rental Rate so specified for a term commencing on the date set forth in
the Landlord’s notice and continuing for the greater of (a) the balance of the
Initial Term, or (b) five (5) years. Such requirement on the Landlord shall
commence on the tenth (10th) day after the Tenant shall have timely and
otherwise properly given such notice to the Landlord and shall continue in
effect until the earlier of: (i) the Tenant’s timely and otherwise proper
acceptance of any such offer made by the Landlord, (ii) the Tenant’s failure to
timely and otherwise properly accept any such offer made by the Landlord, or
(iii) six (6) months after the Tenant shall have timely and otherwise properly
given such notice to the Landlord provided that during such six (6) month
period, there was no Available Space in the Building. This is the “Right to
Lease Additional Space”. The Right to Lease Additional Space may not be
exercised by any person other than the original Tenant, ACADIA Pharmaceuticals
Inc., or by an assignee of the Tenant to which the Tenant has assigned this
Agreement in accordance with the terms of subsection 17.6 of this Agreement. In
the event the Tenant assigns this Agreement or sublets, or licenses the use or
occupancy of, the Leased Premises or any portions thereof other than in
accordance with subsection 17.6 of this Agreement, or attempts to do so, (i) the
Right to Lease Additional Space shall thereupon expire, and (ii) if the

72

 

--------------------------------------------------------------------------------

 

Right to Lease Additional Space has theretofore been properly exercised, but the
commencement date with respect to such additional space has not yet actually
occurred, the Right to Lease Additional Space shall be rescinded, if the
Landlord so elects by notice to the Tenant, to the same extent as if it had not
been exercised at all.

 

44.2.1. The Tenant shall exercise its right to require the Landlord to give the
notices and make the offers contemplated by subsection 44.2 of this Agreement by
giving timely and otherwise proper notice to the Landlord of its desire to lease
additional space.

 

44.2.2. The Tenant shall exercise its right to accept the Landlord’s offer of
additional space contemplated by subsection 44.2 of this Agreement, by giving
notice of acceptance to the Landlord within five (5) days after the Landlord
gives notice of the offer to the Tenant. All additional space leased by the
Tenant pursuant to the exercise of the Right to Lease Additional Space shall be
taken AS IS. If the Tenant fails timely to accept any such offer of the Landlord
pursuant to section 44.2 of this Agreement, its Right to Lease Additional Space
shall thereupon terminate and be of no further force and effect.  

 

44.2.3. If Tenant exercises this “Right to Lease Additional Space” in accordance
with this section 44.2 within the first twelve (12) months of the Initial Term,
the Market Rental Rate shall be $33.75 per rentable square foot.  In addition,
Tenant shall be entitled to a prorated period of free rent and a prorated
Landlord Contribution with respect to Fitout of Tenant’s Additional Space.

 

44.3 If, prior to the date of exercise thereof and the date of effectiveness
thereof, (i) no Event of Default shall have occurred or (ii) if an Event of
Default shall have occurred, the Tenant shall have previously cured it in full
or the Landlord shall have waived it, the Tenant shall have one option,
exercisable exclusively at the time and in the manner set forth below in this
subsection 44.3, to terminate the Term effective sixty-three (63) months from
the Rent Commencement Date (the “Early Termination Date”. This is the “Option to
Terminate Early”.  In the event the Tenant desires to exercise the Option to
Terminate Early, the Tenant shall give timely notice of its exercise to the
Landlord twelve (12) months prior to the Early Termination Date and enclosing
with such notice full payment of that amount which is equal to the sum of:  (x)
the unamortized portion of (i) the total amount credited, reimbursed or paid by
the Landlord as contemplated by section 5 of this Agreement, (ii) the total
brokerage commission paid to the broker named in subsection 30.1.1 of this
Agreement, and (iii) the total amount of the Basic Rent concession during the
Rent Concession Period.   Said sum shall be

73

 

--------------------------------------------------------------------------------

 

in addition to all Rent otherwise due under this Agreement during the Term. The
Tenant’s giving such notice shall thereby rescind any Right to Lease Additional
Space which the Tenant has theretofore timely and otherwise properly exercised
regarding Additional Leased Premises whose respective commencing date has not
yet occurred, if the Landlord so elects by notice to the Tenant, to the same
extent as if it had been properly exercised at all and cancel any Right to
Leased Additional Space not theretofore properly exercised by the Tenant. The
Option to Terminate Early may not be exercised by any Person other than the
original Tenant, ACADIA Pharmaceuticals Inc. In the event the Tenant assigns
this Agreement or sublets, or licenses the use or occupancy of, the Leased
Premises or any portions thereof in accordance with subsection 17 of this
Agreement or otherwise, or attempts to do so, the Option to Terminate Early
shall thereupon expire.

 

45 Electronic Signatures.  The parties acknowledge and agree that this Agreement
may be executed by electronic signature, which shall be considered as an
original signature for all purposes and shall have the same force and effect as
an original signature.  Without limitation, “electronic signature” shall include
faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

 

 

74

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date(s) set forth below.

 

 

LANDLORD:

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware

limited partnership

 

 

By:

Boston Properties, Inc., its general partner

 

 

By:/s/John K. Brandbergh

Name:John K. Brandbergh

Title:Senior Vice President

Dated:May 29, 2018

 

 

 

TENANT:

 

ACADIA PHARMACEUTICALS

 

 

By:/s/ Todd Young

 

Name:Todd Young

 

Title:EVP & CFO

 

Dated:May 17, 2018

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

LEASED PREMISES FLOOR SPACE DIAGRAM

[gipi3jdjisqw000001.jpg]

 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

PROPERTY DESCRIPTION

 

DESCRIPTION OF 502 CARNEGIE CENTER

WEST WINDSOR TOWNSHIP

MERCER COUNTY, NEW JERSEY

 

Being known and designated as Lot 91 in Block 9, situated in West Windsor
Township, Mercer County, New Jersey as shown on a map entitled,
"Preliminary/Final, Major Subdivision, Lots 5, 7, 7.01, 7.02, 8, 19, & 20, Block
S-9, situated in West Windsor Township, Mercer County, New Jersey, prepared by
Lynch, Carmody, Guiliano, and Karol, P.A. dated 10/21/85, revised through
11/25/86, filed in the Mercer County Clerk's office as Map No. 2841 on 5/29/87.
Said parcel being more particularly described as follows:

 

Beginning at a point in the southerly line of Lot 91, Block 9, said point also
being formed by the intersection of the southerly corner of Lot 91, Block 9 and
the easterly corner of Lot 88, Block 9 and the westerly corner of Lot 87, Block
9; and running thence

 

1.Along the common property boundary line of Lot 91 with Lot 88 in Block 9 on a
course North 02 degrees 11 minutes 38 seconds West, a distance of 70.71 feet to
a point; thence

 

2.Continuing along same, on a course North 47 degrees 11 minutes 38 seconds
West, a distance of 335.00 feet to a point; thence

 

3.Along the common property boundary line of Lot 91 with Lot 89 in Block 9,
North 42 degrees 48 minutes 22 seconds East a distance of 120.00 feet to a
point; thence

 

4.Continuing along same, on a course North 02 degrees 11 minutes 38 seconds
West, a distance of 526.66 feet to a point; thence

 

5.Along the common property boundary line of Lot 91 with Lot 90 in Block 9 on a
course North 87 degrees 48 minutes 22 seconds East, a distance of 325.96 feet to
a point; thence

 

6.Along the common property boundary line of Lot 91 with Lot 84 in Block 9 on a
course South 02 degrees 11 minutes 38 seconds East, a distance of 161.67 feet to
a point of curvature; thence

 

7.Continuing along same, on a curve to the left having a radius of 200.00 feet,
a central angle of 45 degrees 00 minutes 00 seconds,



 

--------------------------------------------------------------------------------

 

an arc distance of 157.08 feet, a chord bearing of South 24 degrees 41 minutes
38 seconds East and distance of 153.07 feet to a point; thence

 

8.Continuing along same on a course South 47 degrees 11 minutes 38 seconds East,
a distance of 336.19 feet to a point; thence

 

9.Along the common property boundary line of Lot 91 with Lot 86 in Block 9 on a
course south 42 degrees 48 minutes 22 seconds West, a distance of 600.00 feet to
a point; thence

 

10.Along the common property boundary line of Lot 91 with Lot 87 in Block 9, on
a course North 47 degrees 11 minutes 38 seconds West, a distance of 65.00 feet
to the point or place of beginning.

 

Containing 371,887 square feet of land (8.537 acres).

 

Subject to easements of records all as shown on a survey of the property
prepared by T&M Associates, Richard A. Moralle, P.E., P.L.S., dated April 22,
2011.

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

BUILDING DESCRIPTION

 

 

The following is the Building Description referred to in the Agreement of which
this exhibit is a part.

 

The Building's structure is a three-story office building of Construction Type
2C with a steel frame, a metal deck floor system, a brick masonry exterior
facade and aluminum and insulated glass. The floors will sustain a live load of
80 pounds per square foot of floor space and will have a typical bay size of 30
feet by 30 feet.

 

Among other Common Facilities, the Building will contain one men's and one
women's bathroom on each floor, two drinking fountains on each floor and two
hydraulic elevators with a capacity of 3,500 pounds each and will have Parking
Facilities with approximately 355 lined parking spaces.

 

"Building standard" shall mean the type and grade of material, equipment, device
or service designated by the Landlord as standard for leased premises in the
Building.

 

The Tenant will include the following information as part of its Tenant Plan:

 

1.The location and extent of floor loading, if any, in excess of the building
standard specified above.

 

2.Special air conditioning requirements, if any, in excess of building standard.

 

3.Plumbing requirements, if any.

 

4.Estimated total electrical load, including lighting requirements, lighting
switch requirements and electrical outlet requirements, if any, in excess of
building standard, setting forth the amount of the load, locations and types.

 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

BUILDING RULES AND REGULATIONS

 

 

The following are the Building Rules and Regulations adopted in accordance with
subsection 7.2.3 of the Agreement of which this exhibit is a part; and the
Tenant and the Tenant's employees, other agents and Guests shall comply with
these Building Rules and Regulations:

 

1. The sidewalks, driveways, entrances, passages, courts, lobby, esplanade
areas, plazas, elevators, vestibules, stairways, corridors, halls and other
Common Facilities shall not be obstructed or encumbered or used for any purpose
other than ingress and egress to and from the Leased Premises. The Tenant shall
not permit or suffer any of its employees, other agents or Guests to congregate
in any of the said areas. No door mat of any kind whatsoever shall be placed or
left in any public hall or outside any entry door of the Leased Premises.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, drapes, blinds, shades or screens shall be attached to,
hung in or used in connection with any window or door of the Leased Premises
without the prior written consent of the Landlord. If such consent is given,
such curtains, drapes, blinds, shades or screens shall be of a quality, type,
design and color, and attached in the manner, approved by the Landlord.

 

3. Except as otherwise specifically provided in subsection 18.1 of the
Agreement, no sign, insignia, advertisement, object, notice or other lettering
shall be exhibited, inscribed, painted or affixed so as to be visible from
outside the Leased Premises or the Building. In the event of the violation of
the foregoing by the Tenant, the Landlord may remove same without any liability
and may charge the expense incurred in such removal to the Tenant.

 

4. The sashes, doors, skylights, windows, and doors that reflect or admit light
and air into the halls, passageways or other public places in the Building shall
not be covered or obstructed and no bottles, parcels or other articles shall be
placed on the window sills.

 

 

1

 

--------------------------------------------------------------------------------

 

5. No showcase or other articles shall be placed in front of or affixed to any
part of the Building or the Common Facilities.

 

6. The lavatories, water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were designed and
constructed, and no sweepings, rubbish, rags, acids or other substances shall be
thrown or deposited therein. All damages resulting from any misuse thereof shall
be repaired at the expense of the Tenant that permitted or suffered the
violation hereof by the Tenant, the Tenant's employees, other agents or Guests.

 

7. The Tenant shall not mark, paint, drill into or in any way deface any part of
the Leased Premises, the Building, the Common Facilities or the Property. No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of the Landlord, and as the Landlord may direct. Linoleum and
other resilient floor coverings shall be laid so that the same shall not come in
direct contact with the floor of the Leased Premises; and if linoleum or other
resilient floor coverings are desired, an interlining of builder's deadening
felt shall be first affixed to the floor by a paste or other material that is,
and will remain, soluble in water. The use of cement or other adhesive material
that either is not, or will not remain, soluble in water is prohibited.

 

8. No bicycles, vehicles, animals, reptiles, fish or birds of any kind shall be
brought into or kept in or about the Leased Premises.

 

9. No noise including, without limiting the generality of the foregoing, music
or the playing of musical instruments, recordings, radio or television which, in
the reasonable judgment of the Landlord, might disturb tenants of Other Leased
Premises shall be made or permitted by the Tenant. Nothing shall be done or
permitted in the Leased Premises by the Tenant which would impair or interfere
with the use or enjoyment of Other Leased Premises by any tenant thereof.
Nothing shall be thrown out of the doors, windows or skylights or down the
passageways of the Building.

 

10. The Tenant shall not manufacture any commodity, or prepare or dispense any
foods or beverages, tobacco, flowers or other commodities or articles without
the prior written consent of the Landlord.  The Tenant shall not permit the
installation or use of vending machines in the Leased Premises.

 

 

2

 

--------------------------------------------------------------------------------

 

11. Duplicates of keys and passes distributed to the Tenant by the Landlord
shall not be made. The Tenant shall provide appropriate security for keys.
Nothing shall be done to render any lock inoperable by the Building Grand Master
Key. No lock shall be installed without the Landlord's prior written consent;
and any lock so installed shall be operable by the Building Grand Master Key.
Upon termination of the Term, all keys, passes and duplicates provided by the
Landlord to the Tenant, or otherwise procured by the Tenant, shall be returned
to the Landlord. Any failure to comply with the foregoing which requires changes
in locks, new or additional keys, passes or duplicates or other services of a
locksmith shall be paid by the Tenant.

 

12. All deliveries and removals, and the carrying in or out of any safes,
freight, furniture, packages, boxes, crates or any other object or matter of any
description shall take place during such hours, in such manner and in such
elevators and passageways as the Landlord may determine from time to time. The
Landlord reserves the right to inspect all objects and matter being brought into
the Building or the Common Facilities and to exclude from the Building and the
Common Facilities all objects and matter that violates any of these Building
Rules and Regulations or that are contraband. The Landlord may (but shall not be
obligated to) require any person leaving the Building or the Common Facilities
with any package or object or matter from the Leased Premises to establish his
authority from the Tenant to do so. The establishment and enforcement of such a
requirement shall not impose any responsibility on the Landlord for the
protection of the Tenant against the removal of property from the Leased
Premises. The Landlord shall not be liable to the Tenant for damages or loss
arising from the admission, exclusion or ejection of any person to or from the
Leased Premises or the Building or the Common Facilities under this rule.

 

13. The Tenant shall not place any object in any portion of the Building that is
in excess of the safe carrying or designed load capacity of the structure.

 

14. The Landlord shall have the right to prohibit any advertising or display of
any identifying sign by the Tenant which in the Landlord's judgment tends to
impair the reputation of the Building or its desirability; and, on notice from
the Landlord, the Tenant shall refrain from or discontinue such advertising or
display of such identifying sign.

 

 

 

3

 

--------------------------------------------------------------------------------

 

15. The Landlord reserves the right to exclude from the Building and the Common
Facilities during hours other than Regular Business Hours all persons who do not
present a pass thereto signed by both the Landlord and the Tenant. All persons
entering or leaving the Building or the Common Facilities during hours other
than Regular Business may be required to sign a register. The Landlord will
furnish passes to persons for whom the Tenant requests same in writing. The
establishment and enforcement of such a requirement shall not impose any
responsibility on the Landlord for the protection of the Tenant against
unauthorized entry of persons.

 

16. The Tenant, before closing and leaving the Leased Premises at any time shall
see that all lights and appliances generating heat (other than the heating
system) are turned off. All entrance doors to the Leased Premises shall be left
locked by the Tenant when the Leased Premises are not in use. At any time when
the Building or the Common Facilities are locked during hours other than Regular
Business Hours, the Building and the Common Facilities locks shall not be
defeated by any means, such as by leaving a door ajar.

 

17. No person shall go upon the roof of the Building without the prior written
consent of the Landlord.

 

18. Any requirements of the Tenant may be attended to only upon application at
the office of the Building. The Landlord and its agents shall not perform any
work or do any work or do anything outside of the Landlord's obligations under
the Agreement except upon special instructions from the Landlord on terms
acceptable to the Landlord and the Tenant.

 

19. Canvassing, soliciting and peddling in the Building and the Common
Facilities are prohibited and the Tenant shall cooperate to prevent same.

 

20. There shall not be used in any space, or in the public halls or other Common
Facilities of the Building, in connection with the moving or delivery or receipt
of safes, freight, furniture, packages, boxes, crates, paper, office material,
or any other matter or thing, any hand trucks or dollies except those equipped
with rubber tires, side guards and such other safeguards as the Landlord shall
require. No hand trucks shall be used in passenger elevators, and no passenger
elevators shall be used for the moving, delivery or receipt of the
aforementioned articles. In connection with moving in or out any furniture,
furnishings, equipment, heavy articles and heavy packages, the Tenant shall take
such precautions as may be necessary to prevent excessive wear and tear in the
Building's Common Facilities and the Leased Premises

4

 

--------------------------------------------------------------------------------

 

including, without limiting the generality of the foregoing, floor and wall
treatments.

 

21. The Tenant shall not cause or permit any odors of cooking or other processes
or any unusual or objectionable odors to emanate from the Leased Premises which
might constitute a Nuisance. No cooking shall be done in the Leased Premises
other than as specifically permitted in the Agreement.

 

22. The Landlord reserves the right not to enforce any Building Rule or
Regulation against any tenants of Other Leased Premises. The Landlord reserves
the right to rescind, amend or waive any Building Rule and Regulation when, in
the Landlord's reasonable judgment, it appears necessary or desirable for the
reputation, safety, care or appearance of the Building or the preservation of
good order therein or the operation of the Building or the comfort of tenants or
others in the Building. No rescission, amendment or waiver of any Building Rule
and Regulation in favor of one tenant shall operate as a rescission, amendment
or waiver in favor of any other tenant.

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT E

DEFINITIONS AND INDEX OF DEFINITIONS

 

In accordance with section 1 of the Agreement of which this exhibit is a part,
throughout the Agreement the following terms and phrases shall have the meanings
set forth or referred to below:

 

1"Additional Leased Premises" means any portion of the interior of the Building
(as viewed from the interior of the respective Additional Leased Premises)
bounded by the interior sides of the unfinished floor and the finished ceiling
on the applicable floor of the Building, the centers of all Common Walls and the
exterior sides of all walls other than Common Walls that the Tenant may lease
(other than the Leased Premises) in the Building pursuant to the Tenant's
exercise of the Right to Lease Additional Space.

 

2"Additional Rent" means all amounts, other than Basic Rent and any Security
Deposit, required to be paid by the Tenant to the Landlord in accordance with
this Agreement.

 

3“Affiliate” of any person means a person controlling, controlled by, or under
common control with, that person.

 

4"Agreement" means this Lease and Lease Agreement (including exhibits), as it
may have been amended.

 

5"Annual Amortized Capital Expenditure" means the payment amount determined as
an annuity in arrears using the cost incurred by the Landlord for any Capital
Expenditure as the present value, the number of years of its useful life (not
exceeding ten (10) years) selected by the Landlord in accordance with generally
applied real estate accounting practice as the number of periods and the Base
Rate in effect when the respective improvement is first placed into service plus
two (2) additional percentage points as the annual rate of interest; provided,
however, if the Landlord reasonably concludes that a particular Capital
Expenditure will effect savings in Operational Expenses, including, without
limitation, energy, labor or other cost savings (“Projected Savings”), and if
the “Projected Payback Period”, as hereinafter defined, will be less than the
useful life of the Capital Expenditure as determined above, then the Landlord
shall amortize the Capital Expenditure based upon the Projected Payback Period,
together with interest thereon at the interest rate as stated above in equal
monthly payments.  For the purpose herein, the “Projected Payback Period” shall
be defined as the number of months or portion thereof required for the Projected
Savings in Operational Expenses to equal the cost incurred by the Landlord for
such Capital Expenditure.

1

 

--------------------------------------------------------------------------------

 

 

6“Available Space” means, when used in the context of the Right to Lease
Additional Space, Other Leased Premises located on the 3rd Floor of 502 Carnegie
Center which is adjacent to the Leased Premises that will become available for
lease to others, generally and without limitation or restriction, due to the
termination of the term of the lease with its then present tenant and the
tenant's unwillingness to renew or otherwise extend the term, regardless of
whether any such renewal or other extension is pursuant to a renewal or
extension right or option set forth in the then present tenant's lease, or not.

 

7"Base Rate" means the prime commercial lending rate per year as announced from
time to time by JP Morgan Chase Bank (National Association) at its principal
office in New York City.

 

8"Base Year" means the full calendar year 2019 with respect to Operational
Expenses and Taxes.

 

9"Base Year Operational Expenses" means actual Operational Expenses incurred by
the Landlord with respect to the Base Year adjusted as follows: projected and
extrapolated to assume 95% occupancy of the Building at any time when the
Building is less than 95% occupied. Base Year Operational Expenses shall not
include increases due to extraordinary circumstances, including but not limited
to, Force Majeure, boycotts, conservation surcharges, security concerns,
embargoes or shortages.  

 

10"Base Year Taxes" means actual Taxes incurred by the Landlord with respect to
the Property and the Building with respect to the Base Year.

 

11"Basic Rent" is defined in subsection 3.2 of this Agreement.

 

12"Building" means the office building erected on the Property which is commonly
known as 502 Carnegie Center, Princeton, New Jersey 08540, as it may, in the
Landlord's sole discretion, be increased, decreased, modified, altered or
otherwise changed from time to time before, during or after the Term. As the
Building is presently constructed it consists of 116,855 gross rentable square
feet of floor space.

 

13 “Building Description” means Exhibit C attached hereto which generally
describes the type of construction of the Building.

 

14 "Building Standard" is defined in Exhibit C of this Agreement.

 

15 "Capital Expenditure" is defined in subsection 10.3 of this

2

 

--------------------------------------------------------------------------------

 

Agreement.

 

16 “Carnegie Center Complex” means the office development commonly known as
Carnegie Center, Princeton (West Windsor Township), New Jersey, bounded on the
north by Alexander Road and on the west by U.S. Route 1.

 

17 "Commencement Date" is defined in section 4 of this Agreement.

 

18 "Common Facilities" means the areas, facilities and improvements provided by
the Landlord in the Building (except the Leased Premises and the Other Leased
Premises) and on the Property, including, without limiting the generality of the
foregoing, the Parking Facilities and driveways on the Property, for
non-exclusive use by the Tenant in accordance with subsection 2.2 of this
Agreement, as they may, in the Landlord's sole discretion, be increased,
decreased, modified, altered or otherwise changed from time to time before,
during or after the Term.

 

19 "Common Walls" means those walls which separate the Leased Premises from
Other Leased Premises.

 

20 "Electric Charges" means all the supplying utility's charges for, or in
connection with, furnishing electricity including charges determined by actual
usage, any seasonal adjustments, demand charges, energy charges, energy
adjustment charges and any other charges, howsoever denominated, of the
supplying utility, including sales and excise taxes and the like.  

 

21 "Event of Default" is defined in section 22 of this Agreement.

 

22 "Expiring Term" means, at the time of reference, the Term as it is then
scheduled to expire.

 

23 “Force Majeure” means (i) strikes or other labor troubles, (ii) governmental
preemption in connection with a national emergency, (iii) any rule, order or
regulation of any government agency or any department or subdivision thereof,
whether in connection with a drought, energy shortage or other like event or
otherwise, (iv) any fact, condition or circumstance related to war, terrorism or
other emergency, (v) fire, casualty or other acts of God (including the time
necessary to repair any damage caused thereby), (vi) the inability to obtain
labor or material due to shortage, governmental regulation or prohibition, or
(vii) any other cause whatsoever beyond Landlord's or Tenant’s reasonable
control, as the case may be.

 

24 The Tenant's "Guests" shall mean the Tenant's licensees,

3

 

--------------------------------------------------------------------------------

 

invitees and all others in, on or about the Leased Premises, the Building, the
Common Facilities or the Property, either at the Tenant's express or implied
request or invitation or for the purpose of soliciting or visiting the Tenant.

 

25 A "History of Recurring Events of Default" means the occurrence of three or
more Events of Default (whether or not cured by the Tenant) in any period of
twelve (12) months.

 

26 "Holdover Damages" is defined in subsection 23.4 of this Agreement.

 

27 The "Index" means the "all items" index figure for the New York Northeastern
New Jersey average of the Consumer Price Index for all urban wage earners and
clerical workers which uses a base period of 1982-84=100, published by the
United States Department of Labor, so long as it continues to be published. If
the Index is not published for a period of three consecutive months, or if its
base period is changed, the term "Index" shall mean that index, as nearly
equivalent in purpose, function and coverage as practicable to the original
Index, which the Landlord shall have designated by notice to the Tenant.

 

28 "Initial Term" means the period so designated in subsection 4.1 of this
Agreement.

 

29 "Initial Year" means the first twelve (12) full calendar months immediately
following the Rent Commencement Date (if the Rent Commencement Date occurs on
other than the first day of a calendar month) or the first 12 full calendar
months commencing on the Rent Commencement Date (if the Rent Commencement Date
occurs on the first day of a calendar month).

 

30 "Landlord" means the person so designated at the beginning of this Agreement
and those successors to the Landlord's interest in the Property and/or the
Landlord's rights and obligations under this Agreement contemplated by section
26 of this Agreement.

 

31 "Landlord Party" or "Landlord Parties" shall mean the Landlord, any Affiliate
of the Landlord, the Landlord's managing agents for the Building, each
mortgagee, if any, each ground lessor, if any, and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives.

 

32“Landlord’s Contribution” is defined in section 5 of this

4

 

--------------------------------------------------------------------------------

 

Agreement.

 

33 "Lease Year" means the Initial Year and each succeeding period of twelve (12)
consecutive calendar months that commences immediately after the end of the
immediately preceding Lease Year.

 

34  "Leased Premises" means that portion of the interior of the Building (as
viewed from the interior of the Leased Premises) bounded by the interior sides
of the unfinished floor and the finished ceiling on the Third floor (as the
floors have been designated by the Landlord) of the Building, the centers of all
Common Walls and the exterior sides of all walls other than Common Walls, the
outline of which floor space is designated on the diagram set forth in Exhibit A
attached hereto, which portion contains 25,429 square feet of gross rentable
floor space; and references within this Agreement to the gross rentable floor
space of the Leased Premises shall mean the quantity herein specified.

 

35 "Legal Holidays" means New Year's Day, Presidents' Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

36 "Market Rental Rate" means, at the time of reference, the gross rentable
floor space of the Leased Premises multiplied by the greater of: (a) that annual
rate of Basic Rent per square foot of gross rentable floor space which is then
being quoted by the Landlord for comparable Other Leased Premises at which the
Landlord, or other landlords, as the case may be, are then executing leases for
new or renewing tenants for comparable leased space located in buildings in the
Carnegie Center Complex and the buildings located at 7-9 Roszel Road, Princeton
Overlook and University Square, all in West Windsor Township, New Jersey (or
would then be quoted if comparable Other Leased Premises were then available),
taking into consideration the following factors, if applicable:  (i) the term of
such lease, (ii) the terms of any workletter associated therewith, (iii) tenant
improvement allowances, (iv) free rent or other concessions, and (v) the subject
amount of square feet of gross rentable floor space, or (b) that annual rate of
Basic Rent per square foot of gross rentable floor space in effect during the
last twelve (12) months of the Expiring Term.

 

37 "Municipality" means the Township of West Windsor in Mercer County, New
Jersey, or any successor municipality with jurisdiction over the Property.

 

38 "No Pass Through Period" means, in the context of Operational Expenses and
Taxes, the period beginning on the Commencement Date and ending on December 31,
2019.

5

 

--------------------------------------------------------------------------------

 

 

39 "Nuisance" means any condition or occurrence which unreasonably or materially
interferes with the authorized use and enjoyment of the Other Leased Premises
and the Common Facilities by any tenant of Other Leased Premises or by any
person authorized to use any Other Leased Premises or Common Facilities or with
the authorized use of any other areas, buildings or other improvements in the
Carnegie Center Complex.

 

40 "Operational Expenses" is defined in subsection 10.2 of this Agreement.

 

41 “Option to Renew” is defined in subsection 6.1 of this Agreement.

 

42 “Option to Terminate Early” is defined in section 44 of this Agreement.

 

43 "Other Leased Premises" means all premises within the Building, with the
exception of the Leased Premises, that are, or are available to be, leased to
tenants or prospective tenants, respectively.

 

44 "Parking Facilities" means the parking area located on the Property,
containing the approximate number of lined parking spaces set forth in the
Building Description, which parking area is provided as Common Facilities.

 

45 "Person" includes an individual, a corporation, a partnership, a limited
liability company, a limited liability partnership, a trust, an estate, an
unincorporated group of persons and any group of persons.

 

46 "Property" means the parcel of land, as it may, in the Landlord's sole
discretion, be increased, decreased, modified, altered or otherwise changed from
time to time before, during or after the Term, on which the Building is (or is
about to be) erected. As the Property is presently constituted, it is more
particularly described in Exhibit B attached hereto.

 

47“Punchlist” shall mean a single written list prepared by the Landlord at or
about the date of achievement of Substantial Completion of the Tenant’s
Buildout, setting forth those faults, defects and omissions in the Tenant’s
Buildout, which are in the nature of minor or cosmetic faults, defects and
omissions.

 

48 "Regular Business Hours" means 8:00 A.M. to 6:00 P.M., Monday through Friday,
except on Legal Holidays.

 

6

 

--------------------------------------------------------------------------------

 

49 "Re-Leasing Damages" is defined in subsection 23.3 of this Agreement.

 

50 "Renewal Term" means, at the time of reference, any portion of the Term,
other than the Initial Term, as to which the Tenant has properly exercised an
Option to Renew.

 

51 "Rent" means Basic Rent and Additional Rent.

 

52 “Rent Commencement Date” is defined in section 4 of this Agreement.

 

53 “Rent Concession Period” is defined in section 4 of this Agreement.

 

54 “Right to Lease Additional Space” is defined in section 44 of this Agreement.

 

55 "Security Deposit" is designated in section 29 of this Agreement.

 

56 “Substantial Completion” means that (i) the Tenant’s Buildout shall have been
substantially completed, subject only to the completion or correction of
Punchlist items, and (ii) a certificate of occupancy for the Tenant’s Buildout
shall have been issued by the Municipality.

 

57 “Substantial Completion Date” means the date that Substantial Completion of
the Tenant’s Buildout shall have been achieved, adjusted to an earlier date to
compensate the Landlord for the cumulative number of days of delay attributable
to Tenant Delay.

 

58 “Systems” means the building standard elevator, heating, ventilation and air
conditioning, electrical, plumbing and fire alarm and suppression systems
installed in the Building.

 

59 "Taxes" means, in any calendar year, the aggregate amount of real property
taxes, assessments and sewer rents, rates and charges, state and local taxes,
transit taxes and every other governmental charge, whether general or special,
ordinary or extraordinary (except corporate franchise taxes and taxes imposed
on, or computed as a function of, net income or net profits from all sources and
except taxes charged, assessed or levied exclusively on the Leased Premises or
arising exclusively from the Tenant's occupancy of the Leased Premises) charged,
assessed or levied by any taxing authority with respect to the Property, the
Building, the Common Facilities and any other improvements on the Property and
an allocable portion of Taxes with respect to other portions of the Carnegie
Center Complex, less

7

 

--------------------------------------------------------------------------------

 

any refunds or rebates (net of expenses incurred in obtaining any such refunds
or rebates) of Taxes actually received by the Landlord during such calendar year
with respect to any period during the Term for the benefit of the Tenant,
tenants of Other Leased Premises and the Landlord. If during the Term there
shall be a change in the means or methods of taxing real property generally in
effect at the beginning of the Term and another type of tax or method of
taxation should be substituted in whole or in part for, or in lieu of, Taxes,
the amounts calculated under such other types of tax or by such other methods of
taxation shall also be deemed to be Taxes. Until such time as the actual amount
of Taxes for any calendar year becomes known, the amount thereof shall be the
Landlord's estimate of Taxes for that calendar year.

 

60 "Tenant" means the person so designated at the beginning of this Agreement.

 

61 “Tenant Delay” means any period of delay encountered by the Landlord or its
general contractor selected to perform the Tenant’s Buildout in achieving
Substantial Completion of the Tenant’s Buildout or the issuance of the
Municipality’s building permits, that is attributable to the following:  (i) if
the Tenant elects to have the Landlord’s architect prepare the Tenant Plan for
the Tenant’s Buildout, (a) the failure of the Tenant to deliver the Final and
Complete Space Plan by the Space Plan Due Date, or (b) any changes made by or at
the request of the Tenant to the Final and Complete Space Plan or the Tenant
Plan after the Space Plan Due Date; (ii) if the Tenant elects to have its own
architect prepare the Tenant Plan for the Tenant’s Buildout, (a) the failure of
the Tenant to deliver the final Tenant Plan to the Landlord by the Tenant Plan
Due Date; (b) any changes made by or at the request of the Tenant to the Tenant
Plan after the Tenant Plan Due Date, (c) the failure of the Tenant to revise and
deliver a revised complete Tenant Plan to the Landlord within ten (10) days of
the Landlord's giving notice of its objection to the Tenant pursuant to
subsection 5.2 of this Agreement, (d) the failure of the Tenant to revise and
deliver a revised complete Tenant Plan to the Landlord within ten (10) days of
the Landlord's giving notice to the Tenant of the Municipality’s objections to
the Tenant Plan pursuant to subsection 5.2 of this Agreement; and (e) any design
error or omission in the Tenant Plan; (iii) the failure of the Tenant to give
notice to the Landlord of the Tenant’s election to have either the Landlord’s
architect or the Tenant’s architect prepare the Tenant Plan for the Tenant’s
Buildout by the Space Plan Due Date; (iv) the failure of the Tenant to select
the colors of the paint to be applied and the flooring to be installed as part
of the Tenant’s Buildout from the Landlord's samples by the Tenant Plan Due
Date, (v) any labor dispute or disharmonious labor relations with

8

 

--------------------------------------------------------------------------------

 

the Landlord’s general contractor, any of its subcontractors or any of their
sub-subcontractors (of any tier) involving any direct contractor or other agent
of the Tenant or any of its subcontractors or any of their sub-subcontractors
(of any tier) when performing any preparation of the Initial Leased Premises;
(vi) any work performed by or for the Tenant (other than the Tenant's Buildout),
or any delay in the commencement or performance or completion of any such work,
which impedes the orderly coordination, sequence and progress of the Tenant's
Buildout; (vii) any flaw or other deficiency in any work performed by any direct
contractor of the Tenant or any of its subcontractors or their
sub-subcontractors (of any tier); (viii) any failure of any direct contractor of
the Tenant or any of its subcontractors or their sub-subcontractors (of any
tier) to properly connect and interface with the Tenant's Buildout including,
without limiting the generality of, the foregoing, the installation of the
Tenant’s telecommunications and computer cabling and equipment, partitions,
furniture and fixtures and other installations not included in the Tenant's
Buildout; (ix) any delay in the Tenant's Buildout encountered as a result of
attempting to integrate work of the Tenant's direct contractors with the
Tenant's Buildout; (x) any suspension or stoppage of the Tenant's Buildout at
the request or instance of the Tenant or any of its agents; (xi) the lack of
completion or the lack of satisfactory completion of any work performed by any
direct contractor of the Tenant or any of its subcontractors or their
sub-subcontractors (of any tier) at any time when the Tenant's Buildout (or any
portion thereof) is ready for any inspection or test required by the
Municipality regarding the Tenant's Buildout; (xii) the existence of any long
lead time items in the Tenant’s Buildout of which the Landlord or the Landlord’s
architect shall have advised the Tenant or its construction manager in writing
prior to the commencement of the construction of the Tenant’s Buildout and which
the Tenant elects to retain in the Tenant’s Buildout; (xiii) any delay in the
issuance of the Municipality’s Certificate of Occupancy as a result of any
alterations, improvements or other modifications made by or on behalf of the
Tenant in the Leased Premises (which shall be limited to the installation of
voice and data cabling and wiring) other than the Tenant’s Buildout; (xiv) the
request by the Tenant for materials, finishes or installations other than
Building Standard; and (xv) any other delay caused by the Tenant or its design
professionals, engineers, direct contractors, employees or other agents of which
the Landlord shall have advised the Tenant or its construction manager which is
not cured at once.

 

62 "Tenant Electric Charges" means Electric Charges attributable to the Tenant's
use of electricity in the Leased Premises for purposes other than heating,
ventilation and air conditioning provided to the

9

 

--------------------------------------------------------------------------------

 

Leased Premises by the Landlord in accordance with subsection 8.2.3 of this
Agreement.

 

63 "Tenant Party" or "Tenant Parties" means the Tenant, any Affiliate of the
Tenant, any permitted subtenant or any other permitted occupant of the Leased
Premises, and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives.

 

64 "Tenant Plan" means construction drawings and related construction
specifications regarding the build-out of the Leased Premises (with any
construction drawings in a reproducible diazo sepia mylar form) including,
without limiting the generality of the foregoing, the information called for by
the Building Description attached hereto as Exhibit C, signed and sealed by a
New Jersey-licensed architect, and also furnished on AutoCad, complying in all
respects with all applicable building and fire codes and regulations and
insurance underwriting standards in effect and, to the extent they are not
inconsistent with this Agreement, with the Landlord’s tenant construction
specifications in effect and in sufficient detail to permit the Municipality to
issue any required building permits and to permit skilled contractors to supply
and perform the work called for therein.

 

65 "Tenant Plan Due Date" means June 1, 2018.

 

66 "Tenant's Property” is defined in subsection 14.2 of this Agreement.

 

67 "Tenant's Share" of any amount means 21.76 percent.

 

68 "Term" means the Initial Term plus, at the time of reference, any Renewal
Terms.

 

69 "Termination Damages" is defined in subsection 23.2 of this Agreement.

 

70 “Utilities Expenses” means Electric Charges (other than Tenant Electric
Charges) and all charges for any other fuel that may be used in providing
electricity and services powered by electricity that the Landlord provides in
accordance with section 8 of this Agreement to the Building, the Leased
Premises, Other Leased Premises, the Common Facilities and the Property,
including sales and excise taxes and the like.

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

JANITORIAL SERVICES DESCRIPTION

 

 

LEASED PREMISES

 

Nightly:

 

 

1

Vacuum clean carpets and rugs.

 

 

2

Empty all wastepaper baskets.  Cleaners will not remove and/or clean tea or
coffee cups or similar containers; also, if such liquids are spilled in
wastebaskets, the wastebaskets will be emptied but not otherwise
cleaned.  Cartons or refuse in excess of that which can be placed in
wastebaskets will not be removed.  Tenants are required to make arrangements
with the building manager for the disposal of such unusual refuse, for which the
Tenant may incur additional charges.

 

 

3

Remove waste paper and waste material to a designated area in the building.

 

 

4

Dust and wipe clean all desks, furniture, windowsills and chair rails.

 

 

5

Wash/clean all water fountains.

 

Monthly:

 

 

1

Do high dusting including all venetian blinds and pictures, frames and similar
wall hangings not reached in nightly cleaning.

 

 

2

Dust exterior of all wall mounted lighting fixtures.

 

 

3

Dust any door louvers.

 

 

4

Wash and wax all resilient flooring in office area.

 

LAVATORIES:

 

Nightly:

 

 

1

Sweep and wash all flooring.

 

1

 

--------------------------------------------------------------------------------

 

 

2

Wash and polish all mirrors, powder shelves, etc.

 

 

3

Wash both sides of all toilet seats.

 

 

4

Dust all partitions, tile walls, dispensers and receptacles.

 

 

5

Remove waste paper and refuse to designated area in the building.

 

 

6

Fill toilet tissue holders, soap dispensers and towel dispensers.

 

Monthly:

 

 

1

Machine scrub flooring.

 

 

2

Wash all partitions, tile walls and enamel surfaces.

 

 

3

Dust exterior of all wall mounted lighting fixtures.

 

 

4

Do all high dusting.

 

MAIN LOBBY, ELEVATORS AND CORRIDORS:

 

Nightly:

 

 

1

Vacuum entrance lobby and corridors.

 

 

2

Spot for stains.

 

 

3

Vacuum elevator floor.

 

 

4

Elevator cab to be wiped clean and polished.

 

DAY CUSTODIAN:

 

Daily:

 

 

1

Clean and sanitize lavatories.

 

 

2

Empty and clean paper towel and sanitary disposal receptacles and refill same.

 

 

3

Keep public areas in neat and orderly condition at all times.

 

2

 

--------------------------------------------------------------------------------

 

 

4

Wash lobby entrance door windows in and out.

 

 

5

Keep parking lot area free of papers and general debris.

 

 

6

Custodian shall be available for special tasks and shall fix minor problems that
arise in the Building as assigned by Boston Properties management personnel,
such as cleaning up spills, changing light tubes, etc.

 

SCHEDULE OF CLEANING SERVICES:

 

Day Custodian:

 

 

1

Day custodian services as listed herein, shall be performed five (5) days per
week (Monday through Friday) except on Boston Properties Management’s legal
Holiday Schedule.

 

 

2

Daily working hours:  7:30 a.m. – 4:00 p.m.

 

Night Cleaners:

 

 

1

All night cleaning service, as listed herein, shall be performed five(5) nights
per week (Monday through Friday), except on Boston Properties Management’s legal
Holiday Schedule.

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

ADDITIONAL INSUREDS

 

 

Boston Properties Limited Partnership, a Delaware limited partnership

Boston Properties, Inc., a Delaware corporation

BP Management, L.P., a Delaware limited partnership

 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

[gipi3jdjisqw000002.jpg] 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3

 

[gipi3jdjisqw000003.jpg]

1

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

Capital Expenditure – Useful Life Schedule

 

Capital Expenditure Description

Useful Life

HVAC – Roof Top Unit Replacement

10 Years

Electrical – Switchgear Replacement

10 Years

Energy Savings Initiatives (e.g. Lighting, HVAC Upgrades, etc.)

5 Years

Life Safety – Fire Sprinkler System Replacements

10 Years

Life Safety – Fire Alarm Replacements

10 Years

General Building – Exterior Building Façade (e.g. recaulking, repointing, etc.)

10 Years

General Building – Significant Exterior Glass Replacements

10 Years

Security – CCTV Surveillance Equipment Installations

7 Years

Parking Lot Resurfacing

15 Years

Restroom & Locker Room Renovations

10 Years

Roof Replacement

Trash Dumpster Enclosure

15 Years

10 Years

 

 